Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 1 of 39 PageID #:
                                  14670




                        EXHIBIT B
Case 1:19-cv-02181-CFC-CJB Document 529-3       Filed1111108/07/20
                                     I1111111111111111                      Page
                                                           111111111111111 lllll        2 of
                                                                                 lllll lllll     39 PageID
                                                                                             111111111111111 11111111 #:
                                  14671                         US006209591Bl

     (12)    United States Patent                                                                  (10)   Patent No.:     US 6,209,591 Bl
            Taggart                                                                                (45)   Date of Patent:       Apr. 3, 2001


     (54)     APPARATUS AND METHOD FOR                                                              4,903,891    2/1990 Gordon.
              PROVIDING CONTAINER FILLING IN AN                                                     4,936,486    6/1990 Kummerer.
              ASEPTIC PROCESSING APPARATUS                                                          4,987,721    1/1991 Turtschan.
                                                                                                    4,987,726    1/1991 Petho et al..
                                                                                                    4,992,247    2/1991 Foti.
     (75)     Inventor:       Thomas D. Taggart, South Wales, NY
                                                                                                    4,996,824    3/1991 Torterotot .
                              (US)                                                                  5,001,886    3/1991 Turtschan.
                                                                                                    5,007,232    4/1991 Caudill .
     (73)     Assignee: Steuben Foods, Inc., Elma, NY (US)                                          5,163,487 * 11/1992 Clusserath . ... ... ... ... .... ... ... ... ... . 141/92
                                                                                                    5,251,423   10/1993 Turtschan.
     ( *)     Notice:         Subject to any disclaimer, the term of this                           5,313,990    5/1994 Clusserath .
                              patent is extended or adjusted under 35                               5,365,774   11/1994 Horlacher .
                              U.S.C. 154(b) by O days.                                              5,398,734    3/1995 Hartel .
                                                                                                    5,406,772    4/1995 Dinius.
                                                                                                    5,529,099    6/1996 Janek et al. .
     (21)     Appl. No.: 09/376,992
                                                                                                    5,564,481   10/1996 Clusserath .
     (22)     Filed:          Aug. 18, 1999                                                         5,673,535   10/1997 Jagger.
                                                                                                    5,720,148    2/1998 Bedin et al. .
                        Related U.S. Application Data                                               5,848,515   12/1998 Catelli et al. .
                                                                                                    6,041,834 * 3/2000 Fujikawa et al. .................... 141/172
     (60)     Provisional application No. 60/118,404, filed on Feb. 2,
              1999.
                                                                                                             FOREIGN PATENT DOCUMENTS
     (51)     Int. Cl.7 ........................................................ B65B 1/04   0 569 754 Bl              5/1998 (EP) .
     (52)     U.S. Cl. ................................ 141/89; 141/129; 141/48                   96-8699              6/1996 (KR) .
     (58)     Field of Search .................................. 141/89-93, 97,
                                             141/172, 129, 275-278, 48, 63                   * cited by examiner
                                                                                             Primary Examiner-Steven 0. Douglas
     (56)                         References Cited
                                                                                             (74) Attorney, Agent, or Firm-Schmeiser, Olsen & Watts
                         U.S. PATENT DOCUMENTS
                                                                                             (57)                             ABSTRACT
            2,380,984        8/1945      Moeller.
            3,783,581        1/1974      Pierce .                                            An apparatus and method for providing container product
            3,891,779        6/1975      Robinson.                                           filling in an aseptic processing apparatus. An apparatus
            4,045,945        9/1977      Moller et al..                                      including a valve mechanism for controlling the opening or
            4,175,140       11/1979      Bachmann et al. .                                   closing of a valve including extending a portion of the valve
            4,369,898        1/1983      Andersson.                                          from a second sterile region into a first sterile region,
            4,494,357        1/1985      DiGeronimo .                                        thereby, preventing contaminants from being carried into the
            4,566,591        1/1986      Turtschan et al. .
                                                                                             first sterile region.
            4,597,242        7/1986      Hendriks et al. .
            4,622,800       11/1986      Turtschan.
            4,730,482        3/1988      Cerny et al. .                                                         28 Claims, 22 Drawing Sheets


                                                                                                   160
                                                                               182
                                                            180                                /                                                        160B
                                                        254""-                                                            ---------,, /
                                                                                                                                       \~...........................
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 3 of 39 PageID #:
                                     14672
   U.S. Patent          Apr. 3, 2001    Sheet 1 of 22      US 6,209,591 Bl
                                                                         I
                 ,~sssJ;,sss                          s s   s s   s s   '6 s   s s s    s )(




                                                                                        e   E
                                                                                       C0 2~LO
                                                                                                       o


                                      □
                                                                                          en LO
                                                                                       ()~
                      a--....
                      0
                      s:::t
                                           I




                                                                                         CX)
                                                                                         T""




                      0
                      CX)
                      s:::t                                                            ...__a
                                                                                            O>
                                                                                               s:::t

                                                                  c.o
                                                                  O>
                                                                  N
                  -       -   -   -   -   _J -



                                                 0
                                                 0
                                                 LO

                                                 I
                                                                                                       CJ
                                                                                                       LL
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 4 of 39 PageID #:
                                     14673
   U.S. Patent          Apr. 3, 2001    Sheet 2 of 22      US 6,209,591 Bl




                                        ~o
                                             LO




                                        ~~
                                             "q"



                                                      N
                                                        .
                                                      c.,
                                                      LL

                                        ~o   T"'"
                                             LO
                   Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 5 of 39 PageID #:
                                                     14674




                                                                                                               d
                                                                                                               •
                                                                                                               r:JJ.
                                                                                                               •
                                                                                                               ~
                                                                                                               ~
                    70                                                                                         ......
                    ~60                                                                                        ~

                      26                                                                                       =
                                                                                                               ......
     28                 124                                                             FIG. 3
          ,11n1   tt::                                                 /50

32                                                                                                             ~
                                                                                                               :;
                                                             Control
                                                             System                                            ~
                                                                                                               N
                                                                550                                            0
                                                                                                               0
                                                                                                               '"""'


                                                                                                               'JJ.
                                                                ~ , ✓·--                       L~U
                                        148      '   '   -
                                                                                  IOL
                                                                                   I
                                                                                                               =-
                                                                                                               ~
                                                                                                               ....
                                                                                                               ~

                                                                                                               ~

                                                                                                               ....,
                                                                                                               0

                                                                                                               N
                                                                                                               N


                                                                                                         94
                                                                                                         108

                                                              So:--------1r ■ ----!~!:lr"""--- 7 112n~         e
                                                                                                               rJ'J.
                                                                                                               O'I
                                                                                                               N
                                                                                                               Q

                                                                                                               '°
                                                                                                               11.
                                                                                                               '°
                                                                                                               i--
                                                                                                               ~
                                                                                                               i--
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 6 of 39 PageID #:
                                  14675
    U.S. Patent         Apr. 3, 2001    Sheet 4 of 22                                   US 6,209,591 Bl


                                               70
                            73                                   ~60


                                                              ------1


                                                                       24     •
                                                                                  5
                                                                     ......i------80
                                            1-L-+-J---..-'-..=.:-,                 34
                                            1--,----L,                -----36
                                                                             64



                                                                     39




                      102




                            62
                                                                     106




                                 90

                                                              FIG. 4
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 7 of 39 PageID #:
                                     14676
   U.S. Patent          Apr. 3, 2001    Sheet 5 of 22      US 6,209,591 Bl


                                                                   60
                                                26   24
                                  28       32
                                                          /
              86.....____.

                                                              76




                                                               FIG. 5


                                       t             t


                                                               FIG. 6




                             26

                             32                                FIG. 7
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 8 of 39 PageID #:
                                     14677
   U.S. Patent          Apr. 3, 2001    Sheet 6 of 22      US 6,209,591 Bl




                                                               co
                                                                 .
                                                               C)
                                                               LL
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 9 of 39 PageID #:
                                  14678
    U.S. Patent         Apr. 3, 2001    Sheet 7 of 22        US 6,209,591 Bl




                                                                   130
                  133

                                                              /
         132
                                                                   12




                                            FIG. 9
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 10 of 39 PageID #:
                                   14679
    U.S. Patent          Apr. 3, 2001       Sheet 8 of 22              US 6,209,591 Bl




                                                             116

                                                       /




        92~6         1                  2
                                              8                    9
                                                                   134A



                                                            ~138A

                                                        t136A
                                                        t ,90
                                                      130A




                                    FIG. 10
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 11 of 39 PageID #:
                                   14680
    U.S. Patent             Apr. 3, 2001     Sheet 9 of 22     US 6,209,591 Bl




                      152

                          •        /
                                       146




               150




                                  2
        92--.-        21               22              23       24
                     94                                 j34B

                     t
                                                ~368


                                                t '9o
                                               1308




                                             FIG. 11
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 12 of 39 PageID #:
                                   14681
    U.S. Patent          Apr. 3, 2001        Sheet 10 of 22                US 6,209,591 Bl




                                                                   144


                                                                   130C
                                        90        >---------<...       •   132C
         '::r=:::::::::±===~=------t---------l




                                                                   -:~134C
      92~33                    34                  35                       36
            (~
                             9g                   R                ~




            c±-6        n t5       a              H
                                                                   ~136C




                                    FIG. 12
         Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 13 of 39 PageID #:
                                            14682




                                                                                                     d
                                                                                                     •
                                   Control 1 - - - - - - - - - - - - - - -                           r:JJ.
                                                                                                     •
                                   System                                                            ~
                                                                                                     ~
                160                         550
                                                                                                     ......
                                                                                                     ~
                / ---------1 80                         ~62
                                                                                280
                                                                                                     =
                                                                                                     ......

                                                                                  +
                                                                                                     ~
                                                                                                     :;
     1                                                                                               ~~
                                                                                            ,,,so
P1~c
19
                                                                                                     N
                                                                                                     0
                                                                                                     0
                                                                                                     '"""'


                                                                                                     'JJ.
                                                                                                     =-
                                                                                                     ~
                                                                                                     ....
                                                                                                     ~



                                                                                                     '"""'
                                                                                                     '"""'
                                                                                              -921   ....,
                                                                                                     0

                                                                                                     N
                                                                                                     N



     1Jos
                                                                                                     e
                                                                                                     rJ'J.
                                                                                                     O'I
                                                                                                     N
                                                                                                     Q

                                                                                                      '°
                                                                                                     11.
                    FIG. 13                                                                          '°
                                                                                                     I-"
                                                                                                     ~
                                                                                                     I-"
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 14 of 39 PageID #:
                                      14683
    U.S. Patent          Apr. 3, 2001    Sheet 12 of 22     US 6,209,591 Bl


                                         286

                                         I
                           ,---J-.,_____, 288


               282
         ~~



                                12                    94




                                t




                                 FIG. 14
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 15 of 39 PageID #:
                                   14684
    U.S. Patent                        Apr. 3, 2001       Sheet 13 of 22    US 6,209,591 Bl




           0
           00-
           N-----+-+----------t--1--,

               N       N
               co en
               '"\_ N
                                         DDDDDD



                   0
                   co-
                   ,r-           Cl)
                                 LO
                                       (                    )   Cl)
                                                                LO
                                                                              LO
                                                                              ~
                                                                '{"T"           ■



                                                                              C)
                           N
                           LO                                                 LL
                           ,r-

                                                                Cl)
                                                                LO
                                                                '{"T"



               g-



                       co
                       -r--
                       ,r-
                                                                               00
                                                      ______________________ j-r-
                   o_
                   co

                                                                        N
                                                                        N
 Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 16 of 39 PageID #:
                                    14685




                                                                                        d
                                                                                        •
(60                                                                                     r:JJ.
                                                                                        •
                                10                                                      ~
                                                                                        ~
                                !                                                       ......
                                                                                        ~

        B                                   Control
                                            System
                                                                                        =
                                                                                        ......
        C1, C2, C3, C4                         550

                                                                162          280        ~
                                                                                        :;
                                                 160
                                     /50
                                                                 !            !         ~
       D

                                      152
                                                I                     O,P
                                                                                        N
                                                                                        0
                                                                                        0
                                                                                        '"""'
                         I, J                          L, M
            G1, G2, G3, G4             !                                                'JJ.
                                                                                        =-
                                                                                        ~
                                                                                        ....
                                                                                        ~



                                                                                        '"""'
                                                                                        ,i;;..

                                                                                        ....,
                                                                                        0

                                                                                        N
                                                                                        N

                                                                                    s

100
                                                                                        e
                                                                                        rJ'J.
                                                                                        O'I

                                     "-so                                               N
                                                                                        Q

                                                                                        '°
                                                                                        11.
      FIG. 16                                                                           '°
                                                                                        I■-
                                                                                        ~
                                                                                        I■-
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 17 of 39 PageID #:
                                     14686
    U.S. Patent         Apr. 3, 2001    Sheet 15 of 22     US 6,209,591 Bl


                             ('I)
                             0
                             N




                        0
                        0
                        N




                             ('I)
                             0
                             N




                        0
                        0
                        N




                             ('I)
                             0
                             N




                        0
                        0
                        N                                    .
                                                           (9
                                                           LL

                             ('I)
                             0
                             N
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 18 of 39 PageID #:
                                     14687
    U.S. Patent         Apr. 3, 2001    Sheet 16 of 22     US 6,209,591 Bl



                         M
                         0                            r---
                         N                            0
                                                      N




                    0
                    0
                    N




                         M                            r---
                         0
                         N                            0
                                                      N




                    0
                    0
                    N




                         M
                         0                            r---
                         N                            0
                                                      N




                                                                ■

                    0
                    0                                        C)
                    N
                                                              LL



                         M
                         0
                         N                            r---
                                                      0
                                                      N
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 19 of 39 PageID #:
                                     14688
    U.S. Patent         Apr. 3, 2001    Sheet 17 of 22     US 6,209,591 Bl




                   al
                   0
                   "'I'"""
                   N




                                   "'I'"""
                                   N


        N
        LO
        LO

         ~
                                                                        co
                                                                        N
                             CX)                                       "'I'"""
                             0
                             N
                                                                                 al
                                                                                 O')
                                                                                 "'I'"""
                                                                                 N
        "o:::t                               LO
        "'l""""-                             0
        N                                    N




                                                                      T"""




                                                   <l:   O')
                                                   "'l""""Q
                                                   "'l""""N
                                                               d
                                                   N

                                                               d
                                                               d             0)

                                                               d             ~



                                                                             (.9
                                                                                    ■




                                                               oo:J          LL
                   <(
                   0
                   T"""
                   N
                                                               oo:J
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 20 of 39 PageID #:
                                   14689
    U.S. Patent              Apr. 3, 2001      Sheet 18 of 22        US 6,209,591 Bl




                                              214


           215A                               216

             "'
             I


                  >
                 200           >
                             203                >
                                              200
                                        227


                       554




                                              12A




                                                                94



                                   FIG. 20
        Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 21 of 39 PageID #:
                                           14690




                                                                                                                       d
                                                                                                                       •
                                                                                                                       r:JJ.
                                                                                                                       •
                  364       366
                             \            ~         -       I I                   380
                                                                                   \
                                                                                                                       ~
                                                                                                                       ~
                                                                                                                       ......
                                                                                                                       ~


Issol    3~@ 368p3;0·                                       r I 374
                                                            372
                                                                  r
                                                                                                                   I
                                                                                                                       =
                                                                                                                       ......


                                                                            376                          ~         I   >
                                                                                                                       "Cl
                                                                                                                       :;
                                                                                                                       ~~
                                                                                                                       N
                                                                                                                       0
                                                                                                             354       0
                                                                                                                       '"""'

                                                                                                           352         'JJ.

                                                        I
                                                                                                                       =-
                                                                                                                       ~

324...I I ~ y"    /1   ,;   ...r-1~10           v"'tU
                                                                  I                \Ul       360     n~n           I   ....
                                                                                                                       ~



                                                                                                                       '"""'
                                                                                                                       \0
                                                                                                                       ....,
                                                                                                                       0

                                                        ,                                    I--...__,                 N
                                        04         314                 I     VJ        ~bU                         I   N

                                        poon                          348
                                         pper
                                        124
                                                                                                                       e
                                                                                                                       rJ'J.
                                                                                                                       O'I
                                                                                                                       N
                                                                                                                       Q


                                                                  FIG. 21                                               '°
                                                                                                                       11.
                                                                                                                       '°
                                                                                                                       i,-

                                                                                                                       ~
                                                                                                                       i,-
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 22 of 39 PageID #:
                                     14691
    U.S. Patent         Apr. 3, 2001    Sheet 20 of 22     US 6,209,591 Bl




                                                                                  ,- - - ~
                                                                                  1
                                                                                                     ,-, - - - -·-·- - - - .,-I
                                                                                              - - -. I              I I

                                               . '-..:----.                       L -   -   i' - - -,L.. : - - -
                                                                                        .;=====,
                                                                                                                   _I : - -
                                                                                                                    ...
                                                                                                                              -
                                                                                                                              .. -

                                                                                                                              -,-
                                                                                                                                      -   J
                                                                                                                                          ...




                          ,,                          '   \
                                                              \
                                                                       : ,-1
                                                                                      ------ ,-,
                                                                                .---~~-=-=-=-=-=----                                  I

                                                                  \    ~· •.,                        :., t--'
                                                                       11 :L------------••:
                                                                       ,~                                            ~




                                                                       !r•~------------,PI
                                                                       L: 1_.           I~ ~ - -
                                                                       I I : I _ _ _ _ _ _ _ _ _ • ___ I I :                      \



                                                                                                                              --.
                                                                       I -              • ,...._._.___                -
                                                                       I                 ------                                       I


                                               ,~
                                                  ,_____
                                                  ,                    I
                                                                                     ------
                                                                                        1-----1
                                                                                  .---L __ _;-:----~:--::::7
                                                                                                                                      I


                                .., ___ _..-                                      :
                                                                                   --- ._,----•_, ____ ..._
                                                                                            ~---' I                 I I                    J




        ~""
        0                  0
                                                                      co
                           ~\                         CO
                                                      CX)
                                                                      CX)
                                                                      LO
                                                      CX)
                   'V                                 T'""
                   CX)
                   T'""                                                                                                                               co
                                                                                                                                                      CX)
                                                                                                                                                      0)
            N                                                                                                                                         T'""
            CX)
            T'""
                                                                                                                                                        N
                                                                                                                                                        T'""

            ~/
         N


                                                      <(                                                                                                 <(
                                                      CX)                                                                                                CX)
                                                      LO                                                                                                 0)
                                                      N                                                                                                  T'""


                                                                                             T'""




                          i
                                                                                                        T""




                                                                                                                                                0
                                                                                                                                                0
                                                                                                                                                 t
                                                                                                                                                T""

                                                                            N
                                                                            N
                                                                            (!)
                                                                            LL
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 23 of 39 PageID #:
                                   14692
    U.S. Patent          Apr. 3, 2001    Sheet 21 of 22            US 6,209,591 Bl




                            .
                         (!)
                         LL
         <(
         co
         LO
         N                                                             ~
                                                                              2, <(
                                                           =yz....,,..z.,..,z....
                                                                              N
                                                                             co
                                                                              N




                        ('I')
                        N
                            .
                        (!)
                                        <(                <(
                        LL              "-f"              co
                                        co                0)
        <(                              N




                                        ~, ~, ~,
        co                                                                            <(
        LO                                                                            "-f"
        N                                                                             0)
                                                                                      T""




              ~/
              0)
              T""
                                           ~,
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 24 of 39 PageID #:
                                   14693
    U.S. Patent                       Apr. 3, 2001   Sheet 22 of 22                 US 6,209,591 Bl




                         c.o
                         N
                             .             ij~
                         (9
                         u..                                          gl      <(
                                                                              co
          <(
          co
          LO
                                                                             ~                       <(
                                                                                                     ~
          N                                                                          ~
                                                                                                     0)
                                                                                                     'I""""



                                                               gl~I ~I       '1///6 <(
                                                                                       N
                                                                                       co
                                                                                       N
                ~/
                0)                            N
                'I""""                        I'--
                                              N
                                                        <(
                                                        N
                                                        N
                                                        ~




                         LO
                         N
                             .
                         (9               ij~
                         u..
                                                              ~            <(


         <(
         co
                                 ~I           <(
                                              co
                                              co
                                              N
                                                              I'--
                                                              N
                                                                      N
                                                                      <(
                                                                      co
                                                                           co
                                                                           ~
                                                                           'I""""

                                                                                            <(
                                                                      N ____,
         LO                                                                                 ~
         N                                                                                  0)

                                                                           vzzz.~           'I""""




                                                              gl~I ~I
               ~/
               0)
                                             N
                                             I'--
               'I""""
                                             N
                                                       <(
                                                       N
                                                       N
                                                       ~
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 25 of 39 PageID #:
                                   14694
                                US 6,209,591 Bl
                     1                                    2
            APPARATUS AND METHOD FOR                                    which require that the packaging take place in a sterile
         PROVIDING CONTAINER FILLING IN AN                              environment, using presterilized containers, etc., are capable
           ASEPTIC PROCESSING APPARATUS                                 of providing a packaged product having an even longer shelf
                                                                        life of 150 days or more. In fact, with aseptic packaging, the
         This application claims benefit to U.S. provisional appli- 5 shelf life limitation is often determined by the quality of the
    cation Serial No. 60/118,404, filed Feb. 2, 1999.                   taste of the packaged product, rather than by a limitation
                                                                        caused by bacterial growth.
                    FIELD OF THE INVENTION                                  For the aseptic packaging of food products, an aseptic
        The present invention relates generally to systems for the      filler must, for example, use an FDA (Food and Drug
    aseptic packaging of food products. More particularly, the 10 Administration) approved sterilant, meet FDA quality con-
    present invention relates to an apparatus and method for            trol standards, use a sterile tunnel or clean room, and must
    providing container product filling in an aseptic processing        aseptically treat all packaging material. The food product
    apparatus.                                                          must also be processed using an "Ultra High Temperature"
                                                                        (UHT) pasteurization process to meet FDA aseptic stan-
               BACKGROUND OF THE INVENTION                           15 dards. The packaging material must remain in a sterile
        Sterilized packaging systems in which a sterile food            environment during filling, closure, and sealing operations.
    product is placed and sealed in a container to preserve the             Many attempts have been made, albeit unsuccessfully, to
    product for later use are well known in the art. Methods of         aseptically fill containers, such as bottles or jars having
    sterilizing incoming containers, filling the containers with        small openings, at a high output processing speed. In
                                                                     20 addition, previous attempts for aseptically packaging a low
    pasteurized product, and sealing the containers in an aseptic
    sterilization tunnel are also known.                                acid product in plastic bottles or jars (e.g., formed of
        Liquid product fillers are known in the art. Generally, a       polyethylene terepthalate (PET) or high density polyethyl-
    container is placed under a filler head. The filler head opens      ene (HDPE)), at a high output processing speed, have also
    and dispenses the liquid product. When the container is filled 25 failed. Furthermore, the prior art has not been successful in
    to a desired level, the filler head closes and stops the flow of    providing a high output aseptic filler that complies with the
    liquid product into the container. Commonly, in line aseptic        stringent United States FDA standards for labeling a pack-
    fillers use completely mechanical devices for measuring and         aged product as" aseptic." In the following description of the
    dosing product into containers. These devices include a first       present invention, the term "aseptic" denotes the United
    apparatus for measuring the amount of material to be 30 States FDA level of aseptic.
    dispensed, and a second apparatus which functions as a                             SUMMARY OF THE INVENTION
    filling nozzle. Typically, the first apparatus includes a piston
                                                                            In order to overcome the above deficiencies, the present
    cylinder apparatus for measuring the amount of material.
                                                                        invention provides an apparatus and method for providing
    The amount of material measured by the piston cylinder
                                                                        container product filling in an aseptic processing apparatus.
    apparatus is limited by the diameter and stroke of the piston. 35
                                                                        Additionally, the present invention provides both a "Clean In
    The first and second apparatus include complicated
                                                                        Place" (CIP) process for cleaning, and a "Sterilizing in
    mechanical members which are difficult to sterilize, clean,
                                                                        Place" for sterilizing all of the interior surfaces of the filler
    and maintain.
                                                                        without having to disassemble the filler. The filler apparatus
        Typically, rotary fillers include multiple filling stations     includes a smooth filling tube which is easy to clean and
    and allow about 7 to 15 seconds for filling. Some of the 40 sterilize. The filler apparatus is used in a system for provid-
    rotary bottle filers use electronic measuring devices for           ing aseptically processed low acid products in a container
    dosing the desired amount of product into a bottle. In order        having a small opening, such as a glass or plastic bottle or
    to meet FDA (Food and Drug Administration) "aseptic"                jar, at a high output processing speed. Many features are
    standards and 3ASanitary Standards, all surfaces of the filler      incorporated into the filler apparatus in order to meet various
    that come into contact with the liquid product must be 45 FDA aseptic standards and 3A Sanitary Standards and
    sterilized. Before filling commences, a plurality of interior       Accepted Practices.
    parts of the filler must be removed, sterilized, and replaced.
                                                                            The present invention generally provides an apparatus
    This time consuming and expensive process is necessary in
                                                                        comprising:
    order to ensure the complete sterilization of all surfaces that
    come into contact with the liquid product.                              a valve for controlling a flow of product;
                                                                     50
        Packaged food products can generally be categorized as              a first sterile region surrounding a region where the
    high acid products (Ph below 4.5) or low acid products (Ph                 product exits the valve;
    of 4.5 and above). The high acid content of a high acid                 a second sterile region positioned proximate said first
    product helps to reduce bacteria growth in the product,                    sterile region;
    thereby increasing the shelf life of the product. The low acid 55       a valve activation mechanism for controlling the opening
    content of a low acid product, however, necessitates the use               or closing of the valve by extending a portion of the
    of more stringent packaging techniques, and often requires                 valve from the second sterile region into the first sterile
    refrigeration of the product at the point of sale.                         region and by retracting the portion of the valve from
        Several packaging techniques, including extended shelf                 the  first sterile region back into the second sterile
    life (ESL) and aseptic packaging, have been developed to 60                region.
    increase the shelf life of low acid products. During ESL                The present invention generally provides a method com-
    packaging, for example, the packaging material is com-              prising the steps of:
    monly sanitized and filled with a product in a presterilized            controlling a flow of product using a valve;
    tunnel under "ultra-clean" conditions. By using such ESL                surrounding a region where the product exits the valve
    packaging techniques, the shelf life of an ESL packaged 65                 with a sterile region;
    product is commonly extended from about 10 to 15 days to                providing a second sterile region positioned proximate
    about 90 days. Aseptic packaging techniques, however,                      said first sterile region; and
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 26 of 39 PageID #:
                                   14695
                                US 6,209,591 Bl
                     3                                    4
      controlling the opening or closing of the valve by extend-             FIG. 25 is a cross-sectional view of the valve in a closed
        ing a portion of the valve from the second sterile region         position in a first sterile region, and with the portion of the
        into the first sterile region and by retracting the portion       valve stem located in a second sterile region; and
        of the valve from the first sterile region back into the             FIG. 26 is a cross-sectional view of the valve in an open
        second sterile region.                                        5   position where the portion of the valve located in the second
                                                                          sterile region has been displaced into the first sterile region.
          BRIEF DESCRIPTION OF THE DRAWINGS
       The features of the present invention will best be under-                     DETAILED DESCRIPTION OF THE
    stood from a detailed description of the invention and a                                      INVENTION
    preferred embodiment, thereof selected for the purposes of 10           Although certain preferred embodiments of the present
    illustration, and shown in the accompanying drawings in              invention will be shown and described in detail, it should be
    which:                                                               understood that various changes and modifications may be
       FIG. 1 is plan view of an aseptic processing apparatus in         made without departing from the scope of the appended
    accordance with a preferred embodiment of the present                claims. The scope of the present invention will in no way be
                                                                      15
    invention;                                                           limited to the number of constituting components, the mate-
       FIG. 2 side view of the aseptic processing apparatus of           rials thereof, the shapes thereof, the relative arrangement
    FIG. 1;                                                              thereof, etc., and are disclosed simply as an example of the
       FIG. 3 is a partial cross-sectional side view of the aseptic      preferred embodiment. The features and advantages of the
    processing apparatus of FIG. 1;                                      present invention are illustrated in detail in the accompany-
                                                                      20
                                                                         ing drawings, wherein like reference numerals refer to like
       FIG. 4 is a cross-sectional side view of a bottle infeed and
                                                                         elements throughout the drawings. Although the drawings
    sterilization apparatus;
                                                                         are intended to illustrate the present invention, the drawings
       FIG. 5 illustrates a cross-sectional top view of the bottle       are not necessarily drawn to scale.
    infeed and sterilization apparatus taken along line 5-5 of
                                                                            The present invention provides an aseptic processing
    FIG. 4;                                                           25
                                                                         apparatus 10 that will meet the stringent United States FDA
       FIG. 6 is an interior sectional view of an interior wall          (Food and Drug Administration) requirements and 3A Sani-
    taken along line 6-6 of FIG. 4;
                                                                         tary Standards and Accepted Practices required to label a
       FIG. 7 is a cross-sectional view of the bottle infeed and         food product (foodstuffs) as "aseptic." Hereafter, "aseptic"
    sterilization apparatus taken along line 7-7 of FIG. 4;
                                                                      30 will refer to the FDA level of aseptic. The present invention
       FIG. 8 is a perspective view of a conveying plate for use         provides an aseptic processing apparatus 10 for producing at
    in the aseptic processing apparatus of the present invention;        least about a 12 log reduction of Clostridium botulinum in
       FIG. 9 is a perspective view of a partition in a sterilization    food products. In addition, the present invention produces
    tunnel;                                                              packaging material with at least about a 6 log reduction of
       FIG. 10 is a cross-sectional side view of an interior bottle 35 spores. Actual testing of the aseptic processing apparatus is
    sterilization apparatus and the partition located between            accomplished with spore test organisms. These test organ-
    stations 8 and 9;                                                    isms are selected on their resistance to the media selected
       FIG. 11 is a cross-sectional side view of the partition           used to achieve sterility. For example, when steam is the
    located between stations 22 and 23;                                  media, the test organism is Bacillus stearothermophilus.
                                                                      40 When hydrogen peroxide is the media, then the test organ-
       FIG. 12 is a cross-sectional side view of the partition
                                                                         ism is Bacillus subtilis var. globigii.
    located between stations 35 and 36;
                                                                            The present invention processes containers such as bottles
       FIG. 13 is a cross-sectional side view of a lid sterilization
                                                                         or jars that have a small opening compared to its height and
    and heat sealing apparatus;
                                                                         its greatest width (e.g., the ratio of the opening diameter to
       FIG. 14 is a side view of a lifting apparatus with a gripper 45 the height of the container is less than 1.0). In the preferred
    mechanism for lifting the bottles from the sterilization             embodiment, a bottle 12 (see, e.g., FIG. 8) is illustrated as
    tunnel;                                                              the container. The container may alternately comprise a jar.
       FIG. 15 is a top view of the aseptic processing apparatus;        The bottle 12 is preferably formed of a plastic such as
       FIG. 16 is a side view of the aseptic processing apparatus        polyethylene terepthalate (PET) or high density polyethyl-
    indicating the control and monitoring locations that are 50 ene (HDPE), although other materials such as glass may also
    interfaced with a control system;                                    be used. The present invention uses an aseptic sterilant such
       FIG. 17 is a plan view of a daisy chain of lids;                  as hydrogen peroxide (H 2 0 2 ) or oxonia (hydrogen peroxide
       FIG. 18 is a plan view of another embodiment of a daisy           and peroxyacetic acid) to sterilize the bottles 12. In the
    chain of lids with holes for receiving pins of a drive wheel;        preferred embodiment of the present invention, hydrogen
       FIG. 19 is another embodiment of the lid sterilization and 55 peroxide is used as the sterilant. The present invention uses
    heat sealing apparatus including a pin drive apparatus;              hydrogen peroxide with a concentration of less than about
                                                                         35% and ensures that the bottles 12 have less than about 0.5
       FIG. 20 is perspective view of the heat sealing and gripper
                                                                         ppm of residual hydrogen peroxide after each bottle 12 is
    apparatus;
                                                                         sterilized.
       FIG. 21 is a schematic diagram of a sterilization control
                                                                      60    FIGS. 1-3 illustrate several views of an aseptic process-
    system for the interior bottle sterilization apparatus;
                                                                         ing apparatus 10 in accordance with a preferred embodiment
       FIG. 22 is a side view of a main product filler apparatus;        of the present invention. As shown, the aseptic processing
       FIG. 23 is a cross-sectional view of a valve in a closed          apparatus 10 includes a first bottle unscrambler 20, a second
    position in a first sterile region;                                  bottle unscrambler 30, and a bottle lifter 40 for providing a
       FIG. 24 is a cross-sectional view with a portion of a valve 65 supply of properly oriented empty bottles. The empty bottles
    stem displaced from a non-sterile region into the first sterile      are delivered to a filler apparatus 50 after passing through a
    region;                                                              bottle infeed and sterilization apparatus 60 for aseptic ster-
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 27 of 39 PageID #:
                                   14696
                                US 6,209,591 Bl
                     5                                    6
    ilization. The filled bottles are sealed at a first capping               Each measuring cup may include a conductivity probe
    apparatus 400 or a second capping apparatus 410. A control             that is configured to send a signal to the control system 550
    system 550 monitors and controls the operation of the                  indicating that the measuring cup is full. A tube (e.g., having
    aseptic processing apparatus 10. The filled and sealed bottles         a diameter of about 1/16") is positioned in the center of the
    are packed and palletized using a first case packing appa- 5 measuring cup. A first end of the tube is positioned near the
    ratus 480, a second case packing apparatus 490, a first                bottom of the measuring cup. A second end of the tube is
    palletizer 500, and a second palletizer 510.                           connected to the sterilant application apparatus 36. The
       The bottles 12 arrive at a first bottle unscrambler 20 with         sterilant application apparatus 36 includes a venturi and a
    a random orientation, such that an opening 16 (see FIG. 8)             heated double tube heat exchanger. When the measuring cup
    of each bottle 12 can be oriented in any direction. The first 10 is full, and a signal is received from the control system 550,
    bottle unscrambler 20 manipulates the bottles 12 until the             a valve is opened allowing pressurized sterile air to enter the
    opening 16 of each bottle 12 is in a top vertical position. The        venturi. The pressurized air flow causes a vacuum to be
    bottles 12 leave the first bottle unscrambler 20 in a series           generated in second end of the tube causing liquid hydrogen
    formation with the opening 16 of each bottle 12 oriented               peroxide to be pulled out of the measuring cup. The liquid
    vertically. The bottles 12 travel in single file in a first lane 18    hydrogen peroxide is sprayed into a sterile air stream which
    to a first bottle lifter 40. The first bottle lifter 40 lifts and 15 atomizes the hydrogen peroxide into a spray. The atomized
    transports the bottles 12 to a bottle infeed and sterilization         hydrogen peroxide enters the double tube heat exchanger in
    apparatus 60. A second bottle unscrambler 30 may also used
                                                                           order to heat the atomized hydrogen peroxide above its
    to provide a supply of vertically oriented bottles 12. The
                                                                           vaporization phase. The double tube heat exchanger is
    bottles 12 output from the second bottle unscrambler 30
    travel in single file in a second lane 22 to a second bottle        20 heated with steam and the temperature is monitored and
    lifter 42, which lifts and transports the bottles 12 to the bottle     controlled by the control system 550. In FIG. 4, the appli-
    infeed and sterilization apparatus 60.                                 cation of the sterilant 14 by the sterilant application appa-
       FIG. 3 illustrates the bottle infeed, sterilization, and            ratus 36 is accomplished through the use of spray nozzles 64
    conveying apparatus 60 attached to the filler apparatus 50.            that produce a sterilant fog which is directed to the entire
    FIG. 4 illustrates a cross-sectional side view of the bottle 25 outside surface 34 of each bottle 12.
    infeed, sterilization, and conveying apparatus 60. FIG. 5                 Alternatively, a direct spray of heated hydrogen peroxide
    illustrates a cross-sectional top view of the bottle infeed,           may be continuously applied to the outside surface 34 of
    sterilization, and conveying apparatus 60 taken along line             each bottle 12. For producing the direct spray, a metering
    5-5 of FIG. 4. The bottle infeed and sterilization apparatus           pump regulates the amount of hydrogen peroxide, a flow
    60 preferably inputs six bottles 12 in a horizontal direction 30 meter continuously measures and records the quantity of
    from the first lane 18 and six bottles in a horizontal direction       hydrogen peroxide being dispensed, a spray nozzle produces
    from the second lane 22 (FIG. 5). A gate 76 in the first lane          a fine mist, and a heat exchanger heats the hydrogen
    18 selectively groups six bottles 12 at a time in first                peroxide above the vaporization point.
    horizontal row 24. A gate 78 in the second lane 22 selec-                 FIGS. 3 and 4 illustrate the sterilization chamber 38 for
    tively groups six bottles 12 at a time in a second horizontal 35 activation and drying of bottles 12 which is included in the
    row 28. An infeed apparatus 80 includes a pushing element              bottle infeed, sterilization, and conveying apparatus 60. The
    84 for pushing the bottles 12 in the first horizontal row 24           sterilization chamber 38 sterilizes the outside surface 34 of
    into a first vertical lane 26. A corresponding infeed apparatus        each bottle 12. The sterilization chamber 38 encloses a
    80 includes a pushing element 86 for pushing the bottles 12            conduit 39. Sterile heated air, which is generated by a sterile
    in the second horizontal row 28 into a second vertical lane 40 air supply system 146 (FIG. 3), enters the conduit 39 of the
    32. The six bottles 12 in the first vertical lane 26 and the six       sterilization chamber 38 through ports 67 and 68 located at
    bottles 12 in the second vertical lane 32 are directed down-           the bottom of the sterilization chamber 38. The sterile heated
    ward into the bottle infeed and sterilization apparatus 60.            air also enters through a bottom opening 62 of the bottle
       Referring to FIG. 4, as the bottles 12 move downward in             infeed and sterilization apparatus 60. The sterile heated air
    the first vertical lane 26 and the second vertical lane 32, a 45 travels up through the conduit 39 of the sterilization cham-
    sterilant 14, such as heated hydrogen peroxide, oxonia, or             ber 38, and exits the top of the sterilization chamber 38
    other aseptic sterilant, is applied to an outside surface 34 of        through an exhaust conduit 70. The sterile heated air con-
    each bottle 12 by a sterilant application apparatus 36. The            tinuously flows in an upward direction through the steril-
    outside surface 34 of a bottle 12 is illustrated in greater detail     ization chamber 38, thus preventing any contaminants from
    in FIG. 8. The bottles 12 may move downward in the first 50 entering the bottle infeed and sterilization apparatus 60. To
    vertical lane 26 and the second vertical lane 32 by the force          create the sterile heated air, the air is first passed through a
    of gravity. Alternatively, controlled downward movement of             filtering system (e.g., a group of double sterile air filters to
    the bottles 12 can be created by the use of a conveying                sterilize the air. The air is then heated in a heating system
    device such as a moving conveying chain. A plurality of pins           (e.g., an electric heater) to about 230° F. The air temperature
    are attached to the conveying chain. Each bottle 12 rests on 55 is regulated by the control system 550. Other techniques for
    one of the pins attached to the conveying chain. Therefore,            providing the sterile heated air may also be used. The control
    the motion of each bottle is controlled by the speed of the            system 550 monitors the air pressure and flow rate of the
    moving conveying chain.                                                sterile heated air to ensure that an adequate flow of the hot
       A sterilant such as hydrogen peroxide may be provided to            sterile air is maintained in the bottle sterilization chamber 38
    the sterilant application apparatus 36 in many ways. For 60 of the bottle infeed and sterilization apparatus 60.
    example, liquid hydrogen peroxide may be provided in a                    As illustrated in FIGS. 4, 6, and 7, the sterilization
    reservoir at a level maintained by a pump and overflow pipe.           chamber 38 includes two opposing, interior, perforated walls
    A plurality of measuring cups (e.g., approximately 0.5 ml              72A, 72B. The perforated walls 72A and 72B guide the
    each) connected by an air cylinder are submerged into the              bottles 12 downward in the first vertical lane 26 and the
    reservoir and are lifted above the liquid level. Thus, a 65 second vertical lane 32, respectively. The perforated walls
    measured volume of liquid hydrogen peroxide is contained               72A, 72B also allow the complete circulation of hot sterile
    in each measuring cup.                                                 air around the outside surface 34 of each bottle 12 in the
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 28 of 39 PageID #:
                                   14697
                                US 6,209,591 Bl
                                  7                                                                   8
    sterilization chamber 38. The sterilization chamber 38 sup-        main conveyor 106, conveying plates 94, and pulleys 108
    plies hot sterile air to the outside surface 34 of each bottle     and 110 are enclosed in the sterilization tunnel 90.
    12 between the sterilant application apparatus 36 and the             At station 4, the bottles 12 in the conveying plate 94 enter
    bottom opening 62 of the bottle infeed and sterilization           a bottle detection apparatus 112. The bottle detection appa-
    apparatus 60. This sterilant may be hydrogen peroxide or 5 ratus 112 determines whether all twelve bottles 12 are
    oxonia (hydrogen peroxide and peroxyacetic acid).                  actually present and correctly positioned in the conveying
        In accordance with the preferred embodiment of the             plate 94. Proximity sensors 114 detect the presence and the
                                                                       alignment of each bottle 12. In the present invention, a bottle
    present invention, twelve drying positions are provided in
                                                                       12 with correct alignment is in an upright position with the
    the sterilization chamber 38. Each bottle 12 is exposed to the
                                                                       opening 16 of the bottle 12 located in an upward position.
    hot sterile air in the sterilization chamber 38 for about at 10
                                                                       Information regarding the location of any misaligned or
    least 24 seconds. This provides time sufficient time for the
                                                                       missing bottles 12 is relayed to the control system 550. The
    hydrogen peroxide sterilant to break down into water and
                                                                       control system 550 uses this location information to ensure
    oxygen, to kill any bacteria on the bottles 12, and to
                                                                       that, at future stations 92, bottle filling or sealing will not
    evaporate from the outside surface 34 of the bottles 12.
                                                                    15 occur at the locations corresponding to the misaligned or
        An exhaust fan 73 is located at a top of the exhaust           missing bottles 12.
    conduit 70 to provide an outlet from the sterilization tunnel         At station 7, as illustrated in FIGS. 3 and 10, the bottles
    90, and to control the sterile air flow rate through the           12 in the conveying plate 94 enter an interior bottle steril-
    sterilization chamber 38. The exhaust fan 73 is controlled by      ization apparatus 116. A sterilant, such as hydrogen
    the control system 550. The control system 550 controls the
                                                                    20 peroxide, oxonia, or any other suitable aseptic sterilant is
    sterile air temperature preferably to about 230° F., and           applied as a heated vapor fog into the interior 118 of each
    controls the sterile air flow rate through the sterilization       bottle 12. Preferably, hydrogen peroxide is used as the
    chamber 38. The flow rate is preferably about 1800 scfm            sterilant in the present invention. The application of sterilant
    through the sterilization chamber 38. The bottles 12 leave         is accomplished with the use of a plurality of sterilant
    the sterilization chamber 38 with a hydrogen peroxide
                                                                    25 measuring devices 121 and a plurality of probes 123. Each
    concentration of less than 0.5 PPM.                                probe 123 includes any practical means for transferring the
        As shown in FIGS. 3 and 4, a plurality of proximity            sterilant from the probe 123 to the interior surface 119 of the
    sensors 71 located along the sides of the vertical lanes 26, 32    bottle 12. For example, an opening or a plurality of openings
    detect any bottle 12 jams that occur within the sterilization      may be used for ejecting the sterilant onto the interior
    chamber 38. The proximity sensors 71 transmit an alarm
                                                                    30 surface 119. Preferably, in the present invention, an appli-
    signal to the control system 550. The bottles 12 leave the         cator spray nozzle 122 is included in each probe 123. The
    bottle infeed and sterilization apparatus 60 through the           applicator spray nozzle 122 provides uniform sterilant appli-
    bottom opening 62, and enter a sterilization tunnel 90 of the      cation without droplet formation on the interior surface 119
    filler apparatus 50.                                               of the bottle 12. A separate measuring device 121 and the
        In the preferred embodiment of the present invention, the 35 probe 123 are used for each of the twelve bottle 12 locations
    filler apparatus 50 includes forty-one (41) index stations 92,     in the conveying plate 94. Each sterilant measuring device
    hereafter referred to as "stations." Various index stations 92     121 may include a spoon dipper 304 (e.g., approximately 0.5
    are illustrated in FIGS. 3, 4, and 11-15. The conveying            ml each) as illustrated in FIG. 21. Each bottle 12 is supplied
    motion of the bottles 12 to the various stations 92 through        with the same measured quantity of sterilant, preferably in
    the filler apparatus 50 is based on an indexing motion. The 40 the form of a hot vapor fog. A pump 306 provides a sterilant
    filler apparatus 50 is designed to convey the bottles 12           (e.g., hydrogen peroxide) from a sterilant supply tank 310 to
    through the various operations of the filler 50 in a two by six    a reservoir 124. An overflow pipe 308 maintains the sterilant
    matrix. The twelve bottles 12 in the two by six matrix are         liquid level in the reservoir 124 by returning excess sterilant
    positioned in, and displaced by, a conveying plate 94 as           to the sterilant supply tank 310. The spoon dipper 304
    illustrated in FIG. 8. Therefore, twelve bottles 12 are 45 connected to an air cylinder 316 is submerged into the
    exposed to a particular station 92 at the same time. A             reservoir 124 and is lifted above the liquid level. Thus, a
    conveying apparatus 100 moves the set of twelve bottles 12         measured volume of liquid hydrogen peroxide ( e.g.,
    in each conveying plate 94 sequentially through each station       approximately 0.5 ml) is contained in each spoon dipper
    92.                                                                304.
        Referring to FIGS. 3 and 4, the bottles 12 are supplied 50        Each spoon dipper 304 may include a conductivity probe
    from an infeed chamber 102 to station 2 of the filler              that is configured to send a signal to the control system 550
    apparatus 50 through the bottom opening 62 of the bottle           indicating that the spoon dipper 304 is full. A tube 312 (e.g.,
    infeed and sterilization apparatus 60. The infeed chamber          having a diameter of about ½6 11 ) is positioned in the center
    102 is enclosed to direct heated hydrogen peroxide laden air       of the spoon dipper 304. A first end of the tube 312 is
    completely around the outer surface 34 of the bottles 12. A 55 positioned near the bottom of the spoon dipper 304. A
    mechanical scissors mechanism and a vacuum "pick and               second end of the tube 312 is connected to an atomizing
    place" apparatus 104 position twelve bottles 12 at a time (in      venturi 314.
    a two by six matrix, FIG. 8) into one of the conveying plates         A pressurized air source 318 is connected by a conduit
    94.                                                                320 to a flow adjust valve 322. A conduit 324 connects the
        A plurality of conveying plates 94 are attached to a main 60 flow adjust valve 322 to a regulator valve 326. A conduit 328
    conveyor 106. The main conveyor 106 forms a continuous             connects the regulator valve 326 with a solenoid actuated
    element around conveyor pulleys 108 and 110 as illustrated         valve 330. A conduit 332 connects the solenoid actuated
    in FIG. 3. A bottle support plate 107 supports a bottom 120        valve 330 with the air cylinder 316. The control system 550
    of each bottle 12 as the bottles 12 are conveyed from station      controls the solenoid actuated valve 330 which controls the
    to station through the filler apparatus 50. Each conveying 65 compressed air supplied to the air cylinder 316. Compressed
    plate 94 passes through stations 1 through 41, around pulley       air supplied to the air cylinder 316 lowers or lifts the spoon
    108, and returns around pulley 110 to repeat the process. The      dipper 304 into or out of the liquid sterilant.
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 29 of 39 PageID #:
                                   14698
                                US 6,209,591 Bl
                     9                                   10
        A conduit 334 connects the flow adjust valve 322 with the       that may cause a white powder precipitate to form on the
    regulator valve 336. A conduit 338 connects the regulator           inner surfaces of the double tube heat exchanger 350. This
    valve 336 with a sterile air filter 340. A conduit 342 connects     occurs when the temperature differential between the sup-
    the sterile air filter 340 with a solenoid actuated valve 344.      plied steam heat and the gas to be heated is large. In the
    A conduit 346 connects the solenoid actuated valve 344 with 5 present invention, the temperature of the atomized hydrogen
    the atomizing venturi 314. When the spoon dipper 304 is             peroxide is typically about the same as the supplied steam
    full, and a signal is received from the control system 550, the     heat so that a minimal amount of precipitate occurs. Another
    solenoid actuated valve 344 is opened allowing pressurized          embodiment of the invention eliminates the need for the
    sterile air to enter the atomizing venturi 314 through the          double tube heat exchanger 350 because the temperature of
    conduit 346. The pressurized air flow causes a vacuum to be 10 the atomized hydrogen peroxide is already at the desired
    generated in the second end of the tube 312 causing liquid          temperature.
    hydrogen peroxide to be pulled out of the spoon dipper 304.            The temperature of the atomized gas entering the interior
        A first supply of sterile air is supplied through conduit       118 of the bottle 12 is in the range of about 100° C. to 120°
    346. The pressurized air supplied through conduit 346 is            C. This temperature is limited to prevent the plastic bottles
    used to atomize the hydrogen peroxide sterilant in the 15 12 from melting. The droplet size occurring on the interior
    atomizing venturi 314. Atomization of the liquid hydrogen           surface 119 of the bottles 12 is in the range of about 300 to
    peroxide may be provided by other means such as by using            500 micrometers. The initial concentration level of hydro-
    ultrasonic frequencies to atomize the liquid hydrogen per-          gen peroxide on the interior surface 119 of the bottle 12 is
    oxide.                                                              about 35%.
        A conduit 348 connects with the atomizing venturi 314, 20          As illustrated in FIG. 21, the control system 550 monitors
    passes through a heat exchanger 350 (e.g., double tube heat         the temperatures at locations denoted as "T" in the interior
    exchanger), and connects with a probe 123 including the             bottle sterilization apparatus 116. The temperartures "T" are
    applicator spray nozzle 122. A conduit 352 connects a steam         measured in the conduit 348, in the heater 368, and in the
    supply 354 with a valve 356. A conduit 358 connects the             conduit 370. Additionally, the control system 550 monitors
    valve 356 with a regulator valve 360. A conduit 382 con- 25 the pressures at locations denoted as "P" as illustrated in
    nects the regulator valve 360 with the heat exchanger 350.          FIG. 21. The pressures "p" are measured in the conduit 328,
        A second supply of hot sterile air is supplied to the           conduit 338, and in the conduit 382.
    atomized sterilant through a conduit 378. A humidity control           The control system 550 monitors and controls a spray
    apparatus 362 maintains the humidity level of the air enter- 30 apparatus 126 that includes the probe 123 including the
    ing a blower 364. A conduit 366 connects the blower 364             applicator spray nozzles 122 FIG. 10. Each applicator spray
    with a heater 368. A conduit 370 connects the heater 368            nozzle 122 sprays the sterilant into the interior 118 of a
    with a sterile filter 372. A conduit 374 connects the sterile       corresponding bottle 12 as a hot vapor fog. The probe 123
    filter 372 with a flow adjust valve 376. The conduit 378            including applicator spray nozzles 122 are designed to
    connects the flow adjust valve 376 with the conduit 348. A 35 extend through the bottle openings 16. The probe 123
    conduit 380 connects the sterile filter 372 with a bypass           including applicator spray nozzles 122 descends into the
    valve 382. The blower 364 operates continuously supplying           interior 118 and toward the bottom of the bottles 12. This
    humidity controlled air to the heater 368. The flow of heated       ensures the complete application of sterilant to the entire
    sterile air is controlled with the flow adjust valve 376 and        interior 118 and interior surface 119 of each bottle 12.
    travels through conduit 378.                                     40
                                                                        Alternately, the probe 123 including the applicator spray
        Exiting conduit 378, the second supply of hot sterile air       nozzles 122 may be positioned immediately above the bottle
    enters the conduit 348 to mix with the atomized hydrogen            openings 16 prior to the application of sterilant.
    peroxide from the atomizing venturi 314. Excess flow of                FIG. 9 illustrates a perspective view of a partition 130 that
    heated sterile air travels through conduit 380 and passes           provides control of sterile air flow within the sterilization
    through the bypass valve 382. The second supply of hot 45 tunnel 90 of the filler apparatus 50. The partition 130
    sterile air assists in obtaining a uniform concentration of         includes a top baffle plate 132, a middle baffle plate 134, and
    hydrogen peroxide in the air stream in conduit 348 and              a bottom baffle plate 136. The top baffle plate 132 and the
    provides enough momentum to ensure that all portions of the         middle baffle plate 134 are provided with cut-outs 133 which
    bottle 12 interior 118 are contacted by hydrogen peroxide.          correspond to the outer shape of each bottle 12 and to the
    Furthermore, the second supply of hot sterile air is continu- 50 outer shape of the conveyor plate 94. The cut-outs 133 allow
    ously blowing, whereas the first supply of sterile air and          each bottle 12 and each conveyor plate 94 to pass through
    hydrogen peroxide in conduit 346 is intermittent corre-             the partition 130. A space 138 between the middle baffle
    sponding to the movement of the bottles 12. Since the               plate 134 and the bottom baffle plate 136 allows each empty
    second supply of hot sterile air is continuous, hydrogen            conveyor plate 94 to pass through the partition 130 as it
    peroxide does not have the ability to fall out of the air stream 55 travels on its return trip from the pulley 108 toward the
    and deposit in the delivery conduit 348 in the form of drops.       pulley 110.
    This ensures that the delivery of hydrogen peroxide is                 As illustrated in FIG. 3, partitions 130A, 130B, and 130C,
    consistent from one bottle 12 application to the next and           are located within the sterilization tunnel 90. FIG. 10
    does not allow a drop to be directed into the bottle 12 interior    illustrates a cross-sectional view of partition 130A including
    118.                                                             60 baffle plates 132A, 134A, and 136A. The partition 130A is
        The mixture of heated sterile air and atomized hydrogen         located between stations 8 and 9. FIG. 11 illustrates a
    peroxide in conduit 348 passes through the double tube heat         cross-sectional view of partition 130B including baffle plates
    exchanger 350. The double tube heat exchanger 350 adds              132B, 134B, and 136B. The partition 130B is located
    additional heat to the atomized hydrogen peroxide. Heat is          between stations 22 and 23. FIG. 12 illustrates a cross-
    supplied to the double tube heat exchanger 350 from the 65 sectional view of partition 130C including baffles 132C,
    steam supply 354 controlled by the regulator valve 360.             134C, and 136C. The partition 130C is located between
    Generally, hydrogen peroxide has chemical stabilizers in it         stations 35 and 36. As illustrated in FIG. 3, sterile air is
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 30 of 39 PageID #:
                                   14699
                                US 6,209,591 Bl
                     11                                  12
    introduced through sterile air supply sources (e.g., conduits             As illustrated in FIG. 3, the hot sterile air is drawn out of
    140,142, and 144) into the sterilization tunnel 90. The sterile        the fourth sterilization zone 165 of the sterilization tunnel 90
    air conduit 140 is located at station 23 (FIG. 11), the sterile        through the bottom opening 62 in the bottle infeed and
    air conduit 142 is located at station 27 (FIG. 3), and the             sterilization apparatus 60. Next, the hot sterile air from the
    sterile air conduit 144 is located at station 35 (FIG. 12).         5 infeed and sterilization apparatus together with the fourth
       The partition 130A separates an activation and drying               sterilization zone 165 exits out of the exhaust conduit 70 of
    apparatus 152 from the interior bottle sterilization apparatus         the infeed and sterilization apparatus at a rate of about 3600
    116. The partition 130B separates the activation and drying            cfm. This outflow of hot sterile air from the bottle infeed and
    apparatus 152 from a main product filler apparatus 160 and             sterilization apparatus 60 prevents contaminants from enter-
    a lid sterilization and heat sealing apparatus 162. Thus, a first 10 ing the bottle infeed sterilization apparatus 60 and the
    sterilization zone 164 is created that includes the activation         sterilization tunnel 90.
    and drying apparatus 152. Partition 130C separates the main               Stations 10 through 21 include twelve stations for direct-
    product filler apparatus 160 and the lid sterilization and heat        ing hot sterile air into each bottle 12 for the activation and
    sealing apparatus 162 from a bottle discharge apparatus 280.           removal of the sterilant from the interior of the bottle 12. In
    Thus, partitions 130B and 130C create a second sterilization           these twelve stations, a third supply of hot sterile air is
    zone 166 that includes the main product filler apparatus 160 15 provided through the sterile air supply system 146. The
    and the lid sterilization and heat sealing apparatus 162. A            sterile air supply system 146 supplies hot sterile air to a
    third sterilization zone 172 includes the bottle discharge             plurality of nozzles 150 in the activation and drying appa-
    apparatus 280. A fourth sterilization zone 165 includes the            ratus 152. The hot sterile air flow in each bottle 12 is about
    interior bottle sterilization apparatus 116. The second ster-          40 SCFM. Hot sterile air is supplied to the sterile air supply
    ilization zone 166 provides a highly sterile area where the 20 system 146 through conduit 148. The air is first passed
    bottles 12 are filled with a product and sealed. The second            through a filtration system to sterilize the air. The air is then
    sterilization zone 166 is at a higher pressure than the first          heated in a heating system to about 230° F. The air tem-
    sterilization zone 164 and the third sterilization zone 172.           perature is regulated by the control system 550. Also, the
    Therefore, any gas flow leakage is in the direction from the           control system 550 monitors the air pressure and flow rate to
    second sterilization zone 166 out to the first sterilization 25 ensure that an adequate flow of hot sterile air is maintained
    zone 164 and the third sterilization zone 172. The first               in the sterilization tunnel 90 of the application and drying
    sterilization zone 164 is at a higher pressure than the fourth         apparatus 152.
    sterilization zone 165. Therefore, gas flow is in the direction           As shown in FIG. 8, each bottle 12 generally has a small
    from the first sterilization zone 164 to the fourth sterilization      opening 16 compared to its height "H." A ratio of a diameter
    zone 165.                                                           30 "D" of the bottle 12 to the height "H" of the bottle 12 is
       The partitions 130A, 130B, and 130C create sterilization            generally less than 1.0. The small bottle opening 16 com-
    zones 164, 165, 166, and 172 with different concentration              bined with a larger height "H" restricts the flow of hot gas
    levels of gas laden sterilant (e.g., hydrogen peroxide in air).        into the interior 118 of the bottle 12. Also, PET and HDPE
    The highest concentration level of sterilant is in the fourth          bottle materials have low heat resistance temperatures.
    sterilization zone 165. For example, with the sterilant hydro- 35 These temperatures commonly are about 55° C. for PET and
    gen peroxide, the concentration level of hydrogen peroxide             about 121 ° C. for HDPE. Typically, in the aseptic packaging
    is about 1000 ppm (parts per million) in the fourth steril-            industry, a low volume of air at a high temperature is applied
    ization zone 165. The hydrogen peroxide sterilant level is             to the packaging materials. This often results in deformation
    about 3 ppm in the first sterilization zone 164. The lowest            and softening of packaging materials formed of PET and
    concentration level of sterilant is in the second sterilization 40 HDPE. In order to prevent softening and deformation of the
    zone 166. In the second sterilization zone 166, the hydrogen           bottles 12, when formed from these types of materials, the
    peroxide sterilant concentration level is less than 0.5 ppm            present invention applies high volumes of air at relatively
    and typically about 0.1 ppm. Advantageously, this helps to             low temperatures over an extended period of time in the
    maintain the main product filler apparatus 160 and the lid             activation and drying apparatus 152. The plurality of nozzles
    sterilization and heat sealing apparatus 162 at a low sterilant 45 150 of the activation and drying apparatus 152 direct hot
    concentration level. This prevents unwanted high levels of             sterile air into the interior 118 of each bottle 12 (FIG. 11). A
    sterilant to enter the food product during the filling and             long exposure time is predicated by the geometry of the
    lidding process. The hydrogen peroxide sterilant concentra-            bottle 12 and the softening temperature of the material used
    tion level is about 0.1 ppm in the third sterilization zone 172.       to form the bottle 12. In the present invention, about 24
       As illustrated in FIG. 3, a gas such as hot sterile air enters 50 seconds are allowed for directing hot sterile air from the
    the first sterilization zone 164 at a rate of about 2400 cfm           plurality of nozzles 150 into each bottle for the activation
    ( cubic feet per minute). The temperature of the hot sterile air       and removal of sterilant from the interior surface 119 of the
    is about 230° F. The hot sterile air enters the first sterilization    bottle 12. To achieve aseptic sterilization, a minimum bottle
    zone 164 through conduit 148. Additional hot sterile air               temperature of about 131 ° F. should be held for at least 5
    enters the second sterile zone through sterile air conduits 55 seconds. To achieve this bottle temperature and time
    140, 142, and 144 at a total rate of about 1000 cfm (FIG. 3).          requirements, including the time required to heat the bottle,
    Also, hot sterile air enters at a rate of about 1800 cfm               the sterilant is applied for about 1 second and the hot sterile
    through ports 67 and 68 leading into the infeed and steril-            air is introduced for about 24 seconds. The hot sterile air
    ization apparatus 60. A portion of the hot sterile air exits the       leaves the nozzles 150 at about 230° F. and cools to about
    sterilization tunnel 90 at a rate of about 1500 cfm through a 60 131 ° F. when it enters the bottle 12. The hot sterile air is
    plurality of exhaust ports 153 located in the first sterilization      delivered at a high volume so that the bottle 12 is maintained
    zone 164 (FIG. 15). A portion of the hot sterile air exits the         at about 131 ° F. for at least 5 seconds. The about 24 seconds
    sterilization tunnel 90 at a rate about 100 cfm through an             provides adequate time for the bottle 12 to heat up to about
    opening 282 (FIG. 14). The bottles 12 exit the sterilization           131 ° F. and to maintain this temperature for at least 5
    tunnel 90 through the opening 282. The continuous flow of 65 seconds. After bottle 12 has dried, the residual hydrogen
    sterile air flow out through the opening 282 prevents con-             peroxide remaining on the bottle 12 surface is less than 0.5
    taminants from entering the sterilization tunnel 90.                   PPM.
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 31 of 39 PageID #:
                                   14700
                                US 6,209,591 Bl
                     13                                  14
        A foodstuff product is first sterilized to eliminate bacteria       FIG. 23 illustrates the valve stem 256A attached to the
    in the product. An "Ultra High Temperature" (UHT) pas-               valve 194A. A first sterile region 260 surrounds the nozzle
    teurization process is required to meet the aseptic FDA              196A through which product 262A exits. The first sterile
    standard. The time and temperature required to meet the              region 260 is connected to, and is at the same sterilization
    aseptic FDA standard depends on the type of foodstuff. For 5 level as, the second sterilization zone 166 (FIG. 3) of the
    example, milk must be heated to 282° F. for not less than 2          sterile tunnel 90. The valve 194A is in a closed position
    seconds in order to meet the aseptic standards.                      against nozzle 196A blocking the flow of product 262A into
        After UHT pasteurization, the product is delivered to a          a bottle 12 (not shown) located in the first sterile region 260.
    main product filler apparatus 160. The main product filler           A first portion 264A of the valve stem 256A is surrounded
    apparatus is illustrated in FIGS. 3, 13, and 22. The main 10 by a non-sterile region 268, for example, the area located
    product filler 160 can be sterilized and cleaned in place to         outside of the sterile tunnel 90. Thus, the first portion 264A
    maintain aseptic FDA and 3A standards. A pressurized                 of the valve stem 256A is exposed with contaminants.
    reservoir apparatus 180 that can be steam sterilized is                 As illustrated in FIG. 24, the actuator 258Ahas displaced
    included in the main product filler apparatus 160. As illus-         the valve stem 256A in a downward direction. The valve
    trated in FIG. 22, the pressurized reservoir apparatus 180           194A is removed from the nozzle 196A allowing product
    includes an enclosed product tank 182 with a large capacity 15 262A to flow into a bottle 12 (not shown). The first portion
    (e.g., 15 gallons). The product tank 182 is able to withstand        264A of the valve stem 256A has entered the first sterile
    elevated pressures of about 60 psig or more. The pressurized
                                                                         region 260. This may create a problem because the first
    reservoir apparatus 180 also includes a level sensor 184, a
                                                                         portion 264A of the valve stem 256A may carry contami-
    pressure sensor 186, at least one volumetric measuring
    device 188 (two are shown as 188A, 188B), and at least one 20 nants from the non-sterile region 268 into the first sterile
    filling nozzle 190 (two are shown as 190A, 190B). The                region 260. In order to overcome this difficulty, the present
    product tank 182 includes a single product inlet 250 with a          invention has introduced a second sterile region 270 as
    valve cluster (not shown) including a sterile barrier to             illustrated in FIG. 25.
    separate the product supply system (not shown) from the                 The second sterile region 270A is enclosed by a housing
    main product filler apparatus 160. The product tank 182 has 25 272 and by a wall 274. The wall 274 separates the second
    an outlet with twelve connections. At each connections is a          sterile region 270A from the first sterile region 260. The first
    volumetric measuring device 188 such as a mass or volu-              sterile region 260 is connected to, and is at the same
    metric flow meter. Pressurized steam or sterile air is supplied      sterilization level, as the second sterilization zone 166 of the
    into the product tank 182 through the inlet 252. The product         sterile tunnel 90. A sterilizing media 424 is supplied to the
    level 254 in the product tank 182 is measured by the level 30 second sterile region 270A through the inlet conduit 420A.
    sensor 184. The control system 550 maintains the product             An outlet conduit 422Amay be added to allow the sterilizing
    level and pressure in the product tank 182. This supplies            media 424 to leave the second sterile region 270A. The
    each filling nozzle 190 (e.g. 190A, 190B) with a constant            sterilizing media 424 may include any suitable sterilant (e.g.
    pressure that ensures proper product delivery to the bottles         steam, hydrogen peroxide, oxonia, etc.). The non-sterile
    12.                                                               35 region 268 lies outside of the housing 272. A second portion
        Filling nozzles 190A, 190B are provided at stations 23,          266A of the valve stem lies in the non-sterile region 268. As
    25, respectively. Additionally, there are a plurality of corre-      illustrated in FIG. 25, the valve 194A is in a closed position
    sponding volumetric measuring devices 188A and 188B to               against the nozzle 196A blocking the flow of product 262A
    measure the volume of product entering each bottle 12 at             into a bottle 12 (not shown) in the first sterile region 260.
    stations 23 and 25, respectively. In accordance with the 40 The first portion 264A of the valve stem 256A is surrounded
    present invention, the volumetric measuring devices 188A             by the second sterile region 270A. Thus, the first portion
    and 188B are preferably electronic measuring devices such            266A of the valve stem 256A is maintained in a sterile
    as a magnetic flow meter which measures the volume of                condition.
    product flow, or a mass flow meter which measures the                   As illustrated in FIG. 26, the actuator 258Ahas displaced
    weight of product flow. The electronic measuring devices 45 the valve stem 256A in a downward direction. The valve
    provide filling accuracies of about 0.5%. The control system         194A is removed from the nozzle 196A allowing product
    550 calculates the desired volume of product to be inserted          262A to flow into a bottle 12 (not shown). The first portion
    into each bottle 12, and controls the product volume by              264A of the valve stem 256A has entered the first sterile
    opening or closing a plurality of valves 194A and 194B               region 260. In the present invention, the first portion 264A
    included in the filling nozzles 190A and 190B, respectively. 50 of the valve stem 256A has not introduced contaminants into
    The amount of product delivered to the bottles 12 is con-            the first sterile region 260 because the first portion 264A of
    trolled by the duration of time that the plurality of valves         the valve stem 256A was pre-sterilized in the second sterile
    194A and 194B are open. The control system 550 controls              region 270A before entering the first sterile region 260. The
    the duration of time. Thus, any desired quantity of product          second portion 266A of the valve stem 256A has entered the
    may be selected by controlling the duration of time that the 55 second sterile region 270A from the non-sterile region 268.
    valves 194A and 194B are open.                                       The second portion 266Aof the valve stem 256A is sterilized
        The activation mechanisms for valves 194A and 194B               in the second sterile region 270A removing any contami-
    include valve stems 256A and 256B attached to actuators              nants. Therefore, the second sterile region 270A removes
    258A and 258B, respectively. Each actuator 258A, 258B                any contaminants from the valve stem 256A before any
    may include any suitable actuating apparatus ( e.g. hydraulic, 60 portion of the valve stem 256A enters the first sterile region
    pneumatic, electrical, etc.). Preferably, in the present             260. Thus, contaminants are prevented from entering the
    invention, the actuators 258A and 258B include air cylinders         sterile tunnel 90 through the filling nozzles 190A and 190B,
    controlled by the control system 550. The actuators 258A             and the valves 194A and 194B, respectively.
    and 258B are attached to the valve stems 256A and 256B,                 The plurality of valves 194A control the volume of
    respectively. The actuators 258A and 258B displace the 65 product flowing through a corresponding plurality of nozzles
    valve stems 256A and 256B in an upward and downward                  196Ainto the bottles 12 at station 23. The plurality of valves
    direction.                                                           194B control the volume of product flowing through a
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 32 of 39 PageID #:
                                   14701
                                US 6,209,591 Bl
                     15                                  16
    corresponding plurality of nozzles 196B into the bottles 12          such as foil or plastic. The lids 200 are joined together by a
    at station 25. The control system 550 uses previously stored         small interconnecting band 203 that holds them together to
    information provided by the bottle detection apparatus 112           form a long continuous chain of lids 200, hereinafter
    to only allow filling to occur at the locations where bottles        referred to as a "daisy chain" 202. The daisy chain 202 of
    12 are actually present and correctly aligned.                     5 lids is illustrated in FIGS. 17. A daisy chain 202 of lids 200
        The initial sterilization process for the pressurized reser-     is placed on each of a plurality of reels 210. For the twelve
    voir apparatus 180 includes the step of exposing all of the          bottle configuration of the present invention, six of the reels
    surfaces of the pressurized reservoir apparatus 180 that             210, each holding a daisy chain 202 of lids 200, are located
    come in contact with the product to steam at temperatures            on each side of a heat sealing apparatus 214. Each daisy
    above about 250° F. for a minimum of about 30 minutes. 10 chain 202 of lids 200 winds off of a corresponding reel 210
    Elements such as cups 198A and 198B (FIG. 22) are used to            and is sterilized, preferably using a hydrogen peroxide bath
    block off nozzle outlets 196A and 196B, respectively, to             204. The concentration of hydrogen peroxide can range from
    allow a build-up of steam pressure to about 50 psig inside           about 30 to 40%, however, preferably the concentration is
    the pressurized reservoir apparatus 180. Condensate gener-           about 35%. Each lid 200 remains in the hydrogen peroxide
    ated as the steam heats the interior surfaces of the pressur- 15 bath 204 for at least about 6 seconds. A plurality of hot
    ized reservoir apparatus 180 is collected in the cups 198A           sterile air knives 208, which are formed by jets of hot sterile
    and 198B. This condensate is released when the cups 198A             air, activate the hydrogen peroxide to sterilize the lids 200 on
    and 198B are removed from the nozzle outlets 196A and                the daisy chain 202. The hot sterile air temperature is about
    196B. Once the interior surfaces of the pressurized reservoir        135° C. The hot air knives 208 also remove excess hydrogen
    apparatus 180 are sterilized, the steam is shut off, and sterile 20 peroxide from the lids 200. A plurality of heated platens 205
    air is used to replace the steam. The sterile air reduces the        further dry the lids 200 so that the residual concentration of
    interior temperature of the pressurized reservoir apparatus          hydrogen peroxide is less than 0.5 PPM. The hydrogen
    180 to the temperature of the product before the product is          peroxide bath 204 prevents any contaminants from entering
    allowed to enter the enclosed product tank 182. As shown in          the sterilization tunnel 90 via the lidding operation.
    FIG. 13, sterile air is directed through sterile air conduits 142 25    Once sterilized, the lids 200 enter the sterilization tunnel
    and 144 into the second sterilization zone 166 at a volume           90 where they are separated from the daisy chain 202 and
    rate of about 800 scfm. The sterile air flow entering the            placed on a bottle 12. Each lid is slightly larger in diameter
    second sterilization zone 166 provides sterile air to the main       then that of the opening 16 of a bottle 12. During the
    product filler apparatus 160 and to the lid sterilization and        placement of the lid 200 on the bottle 12, a slight mechanical
    heat sealing apparatus 162.                                       30 crimp of the lid 200 is formed to locate and hold the lid 200
        The main product filler apparatus 160 includes a separate        on the bottle 12. The crimp holds the lid 200 in place on the
    filling position for each bottle. A bottle 12 moves into             bottle 12 until the bottle 12 reaches a station 33 for sealing.
    position under a nozzle 196. The bottle stops and the valve          Sealing may also be accomplished without having to provide
    194 opens allowing product 262 to enter the bottle 12. The           the mechanical crimp on the lid 200.
    volumetric measuring device 188 measure the amount of 35                Another embodiment of a lid sterilization and heat sealing
    product entering the bottle 12. Next, when the desired bottle        apparatus 552 is illustrated in FIG. 19. As illustrated in FIG.
    12 fill level is achieved, the valve 194 is closed. The control      18, the daisy chain 215 of lids 200 includes a hole 207
    system 550 controls the valve opening and closing.                   located in each interconnecting band 203. Each hole 207
    Additionally, the control system 550 does not allow product          receives a pin 209 of a drive sprocket 211.
    262 to flow if a bottle 12 is not present. The bottle 12 filling 40     The daisy chain 215A, 215B of lids 200 is placed on each
    operation is completed for six bottles at station 23 and for six     of a plurality of reels 210 (e.g. 210A and 210B). For the
    bottles at station 25. The filling cycle is repeated for each        twelve bottle configuration of the present invention, six of
    cycle of the aseptic processing apparatus 10. In the present         the reels 210, each holding a daisy chain 215A, 215B of lids
    invention the bottle filling time is about 1.5 seconds.              200, are located on each side of a heat sealing apparatus 214.
    Another embodiment of the present invention adds a second 45 Each daisy chain 215A, 215B of lids 200 winds off of a
    main product filler apparatus 160B located at, for example,          corresponding reel 210 and is sterilized preferably using a
    stations 27 and 29 (FIG. 22). In this embodiment, the bottles        hydrogen peroxide bath 204. The concentration of hydrogen
    12 are partially filled by the first main product filler appa-       peroxide can range from about 30 to 40%, however, pref-
    ratus 160 at stations 23 and 25. Next, the bottles are moved         erably the concentration is about 35%. The lids 200 remain
    to the second main product filler apparatus 160B where the 50 in the hydrogen peroxide bath 204 for at least about 6
    filling of each bottle is completed at stations 27 and 29. For       seconds. A plurality of hot sterile air knives 208, which are
    example, in filling each 16 fluid ounce bottle 12, the first         formed by jets of hot sterile air, activate the hydrogen
    main product filler apparatus 160 would fill the first 8 ounces      peroxide to sterilize the lids 200 on the daisy chain 215A,
    in about 1.5 seconds. Next, the second main product filler           215B. The hot sterile air temperature is about 135° C. The
    apparatus 160 would fill the remaining 8 ounces in each 55 hot air knives 208 also remove excess hydrogen peroxide
    bottle 12 in another about 1.5 seconds. The second main              form the lids 200. A plurality of heated platens 205 further
    product filler 160B allows the operation to be kept to about         dry the lids 200 so that the residual concentration of hydro-
    1.5 seconds at each main product filler apparatus 160, 160B.         gen peroxide is less than 0.5 PPM. The hydrogen peroxide
    This allows the conveying apparatus 100 to move the bottles          bath 204 prevents any contaminants from entering the
    through the aseptic processing apparatus 10 at speeds greater 60 sterilization tunnel 90 via the lidding operation. The drive
    than about 350 bottles 12 per minute.                                sprocket 211A includes a plurality of pins 209 that engage
        FIGS. 3, 13, 16 and 19 illustrate the lid sterilization and      with the holes 207 of the daisy chain 215A. The drive
    heat sealing apparatus 162. A lid 200 is applied to each of the      sprocket 211A rotates in a counterclockwise direction and
    twelve bottles 12 at station 33. For a fully aseptic bottle          indexes and directs the daisy chain 215A, through a plurality
    filler, complete lid 200 sterilization is necessary, and there- 65 of guides 217A The guides 217A may include a plurality of
    fore a sterilant such as hydrogen peroxide is typically used.        rollers 221A to further guide and direct an end 219A of the
    In the present invention, the lids are formed of a material          daisy chain 215A over the bottle 12A. The drive sprocket
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 33 of 39 PageID #:
                                   14702
                                US 6,209,591 Bl
                     17                                  18
    211B includes a plurality of pins 209 that engage with the                   FIG. 15 illustrates a top view of the filler apparatus 50
    holes 207 of the daisy chain 215B. The drive sprocket 211B                including the bottle infeed and sterilization apparatus 60, the
    rotates in a clockwise direction and indexes and directs the              interior bottle sterilization apparatus 116, and the activation
    daisy chain 215B through a plurality of guides 217B. The                  and drying apparatus 152. FIG. 15 additionally illustrates the
    guides 217B may include a plurality of rollers 221B to                 5 main filler apparatus 160, the lid sterilization and heat
    further guide and direct an end 219B of the daisy chain 215B              sealing apparatus 162, and the bottle discharge apparatus
    over the bottle 12B.                                                      280.
        Once sterilized, the lids 200 enter the sterilization tunnel             Referring again to FIGS. 1 and 14, the lifting apparatus
    90 where they are separated from the daisy chain 215A,
                                                                              286 lifts the bottles 12 at station 38 and places the bottles 12
    217B and placed on the bottle 12A, 12B. At station 33, the            10 in a first lane 292 that transports the bottles 12 to a first
    lids 200 are applied to the bottles 12. As illustrated in FIGS.
    13 and 20, the heat sealing apparatus 214 includes a heated               capping apparatus 410. In addition, the lifting apparatus 286
    platen 216 that applies heat and pressure against each lid 200            lifts the bottles 12 at station 40 and places the bottles 12 in
    for a predetermined length of time, to form a seal between                a second lane 294 that transports the bottles 12 to a second
    the lid 200 and the bottle 12A, 12B. Although lidding for a               capping apparatus 400.
    bottle has been described, it should be appreciated that              15     The first capping apparatus 410 secures a cap (not shown)
    lidding of other containers (e.g. jars) can be provided by the            on the top of each bottle 12 in the first lane 292. The second
    present invention. FIG. 20 illustrates a perspective view of              capping apparatus 400 secures a cap on the top of each bottle
    the heat sealing apparatus 214, the daisy chain 215A, the                 12 in the second lane 294. The caps are secured to the bottles
    gripper apparatus 554, the bottle 12A, and the conveying                  12 in a manner known in the art. It should be noted that the
    plate 94. The lid 200 is located above the bottle opening 16.         20 capping process may be performed outside of the steriliza-
    The gripper apparatus 554 includes a grip 223 for capturing               tion tunnel 90 because each of the bottles 12 have previously
    the bottle 12Aby a bottle lip 225. The gripper apparatus 554              been sealed within the sterilization tunnel 90 by the lid
    lifts the bottle 12A in an upward direction so that the lid 200           sterilization and heat sealing apparatus 162 using a sterile lid
    is pressed between a bottle top lip 227 and the heated platen             200.
    216. The interconnecting band 203 severs and separates the            2 5
    lid 200 on the bottle 12 from the next lid on the daisy chain                After capping, the bottles 12 are transported via the first
    215A. The heated platen 216 is in a two by six configuration              and second lanes 292, 294 to labelers 460 and 470. The first
    to seal twelve of the bottles 12 at a time. There is a separate           labeling apparatus 470 applies a label to each bottle 12 in the
    gripper apparatus 554 for each of the twelve bottles 12. After            first lane 292. The second labeling apparatus 460 applies a
    each bottle 12 is sealed, its gripper apparatus 554 lowers and            label to each bottle 12 in the second lane 294.
                                                                          30
    releases the bottle 12 and each bottle 12 continues to station               From the first labeling apparatus 470, the bottles 12 are
    37.                                                                       transported along a first set of multiple lanes (e.g., 4) to a
        At station 37, the lid 200 seal and bottle 12 integrity are           first case packing apparatus 490. From the second labeling
    checked in a known manner by a seal integrity apparatus                   apparatus 460, the bottles 12 are transported along a second
    (not shown) comprising, for example, a bottle squeezing                   set of multiple lanes to a second case packing apparatus 480.
                                                                          35
    mechanism and a proximity sensor. Each bottle 12 is                       Each case packing apparatus 480, 490 gathers and packs a
    squeezed by the bottle squeezing mechanism which causes                   plurality of the bottles 12 (e.g., twelve) in each case in a
    the lid 200 on the bottle 12 to extend upward. The proximity              suitable (e.g., three by four) matrix.
    sensor detects if the lid 200 has extended upward, which
                                                                                 A first conveyor 296 transports the cases output by the
    indicates an acceptable seal, or whether the seal remains flat,
    which indicates a leaking seal or bottle 12. The location of          40 first case packer 490 to a first palletizer 510. A second
    the defective bottles 12 are recorded by the control system               conveyor 298 transports the cases output by the second case
    550 so that the defective bottles will not be packed.                     packer 480 to a second palletizer 500. A vehicle, such as a
        Bottle discharge from the sterilization tunnel 90 of the              fork lift truck, then transports the pallets loaded with the
    filler apparatus 50 occurs at stations 38 and 40 as illustrated           cases of bottles 12 to a storage warehouse.
    in FIGS. 3, 13 and 14. A bottle discharge apparatus 280 is            45     Referring again to FIG. 3, the main conveyor 106 and
    located at stations 38 and 40. At this point in the filler                each conveying plate 94 are cleaned and sanitized once
    apparatus 50, the filled and sealed bottles 12 are forced in an           during each revolution of the main conveyor 106.
    upward direction such that a top portion 284 of each bottle               Specifically, after each empty conveying plate 94 passes
    12 protrudes through the opening 282 in the sterilization                 around the pulley 108, the conveying plate 94 is passed
    tunnel 90 (FIG. 14). A rotating cam 290 or other suitable             50 through a liquid sanitizing apparatus 300 and a drying
    means (e.g., an inflatable diaphragm, etc.) may be used to                apparatus 302. The liquid sanitizing apparatus 300 sprays a
    apply a force against the bottom 120 of each bottle 12 to                 mixture of a sterilizing agent (e.g., oxonia, (hydrogen per-
    force the bottle 12 in an upward direction.                               oxide and peroxyacetic acid)) over the entire surface of each
        As illustrated in FIG. 14, the bottle discharge apparatus             conveying plate 94 and associated components of the main
    280 comprises a lifting apparatus 286 that includes a gripper         55 conveyor 106. In the drying apparatus 302, heated air with
    288 that grasps the top portion 284 of each bottle 12 and lifts           is used to dry the main conveyor 106 and conveying plates
    the bottle 12 out through the opening 282 in the sterilization            94.
    tunnel 90. In order to ensure that contaminated air cannot                   Stations 1 through 40 are enclosed in the sterilization
    enter the sterilization tunnel 90, the sterile air in the steril-         tunnel 90. The sterilization tunnel 90 is supplied with air that
    ization tunnel 90 is maintained at a higher pressure than the         60 is pressurized and sterilized. The interior of the sterilization
    air outside the sterilization tunnel 90. Thus, sterile air is             tunnel 90 is maintained at a pressure higher than the outside
    always flowing out of the sterilization tunnel 90 through the             environment in order to eliminate contamination during the
    opening 282. In addition, the gripper 288 never enters the                bottle processing. In addition, to further ensure a sterile
    sterilization tunnel 90, because the top portion 284 of the               environment within the sterilization tunnel 90, the sterile air
    bottle 12 is first lifted out of the sterilization tunnel 90 by the   65 supply provides a predetermined number of air changes
    action of the rotating cam 290 before being grabbed by the                (e.g., 2.5 changes of air per minute) in the sterilization tunnel
    gripper 288.                                                              90.
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 34 of 39 PageID #:
                                   14703
                                US 6,209,591 Bl
                     19                                  20
       Before bottle production is initiated, the bottle infeed and        G3. A pressure sensor to ensure that the pressure of the air
    sterilization apparatus 60 and the filler apparatus 50 are          used by the interior bottle sterilization apparatus 116 is
    preferably sterilized with an aseptic sterilant. For example,       within predetermined atomization requirements.
    a sterilant such as a hot hydrogen peroxide mist may be                G4. A temperature sensor to ensure that each heat heating
    applied to all interior surfaces of the bottle infeed and 5 element used by the interior bottle sterilization apparatus
    sterilization apparatus 60 and the filler apparatus 50. Then,       116 is heated to the correct temperature.
    hot sterile air is supplied to activate and remove the hydro-          H. A temperature sensor to ensure that the air drying
    gen peroxide, and to dry the interior surfaces of the bottle        temperature within the activation and drying apparatus 152
    infeed and sterilization apparatus 60 and the filler apparatus      is correct.
    50.                                                              10
                                                                           I. A plurality of flow sensors to ensure that the airflow rate
       FIG. 16 is a side view of the aseptic processing apparatus       of the sterile air entering the sterilization tunnel 90 is correct.
    10 of the present invention indicating the location of the
    control and monitoring devices that are interfaced with the            J. A pressure sensor to ensure that the pressure of the
    control system 550. The control system 550 gathers infor-           sterile air entering the activation and drying apparatus 152 is
    mation and controls process functions in the aseptic pro- 15 correct.
    cessing apparatus 10. A preferred arrangement of the control           K. A measuring device (e.g., volumetric measuring device
    and monitoring devices are indicated by encircled letters in        188, FIG. 3) to ensure that each bottle 12 is filled to a
    FIG. 16. A functional description of each of the control and        predetermined level.
    monitoring devices is listed below. It should be noted that            L. A pressure sensor to ensure that the pressure in the
    these control and monitoring devices are only representative 20 product tank 182 is above a predetermined level.
    of the types of devices that may be used in the aseptic                M. A level sensor to ensure that the level of product in the
    processing apparatus 10 of the present invention. Other             product tank 182 is maintained at a predetermined level.
    types and combinations of control and monitoring devices               N. Proximity sensors to ensure that the daisy chains 202
    may be used without departing from the intended scope of            of lids 200 are present in the lid sterilization and heat sealing
    the present invention. Further, control system 550 may 25
                                                                        apparatus 162
    respond in different ways to the outputs of the control and
    monitoring devices. For example, the control system 550                0. A level sensor to ensure that the hydrogen peroxide
    may automatically adjust the operational parameters of the          level  in the hydrogen peroxide bath 204 in the lid steriliza-
    various components of the aseptic processing apparatus 10,          tion and heat sealing apparatus 162 is above a predetermined
    may generate and/or log error messages, or may even shut 30 level.
    down the entire aseptic processing apparatus 10. In the                P. A temperature sensor to ensure that the temperature of
    preferred embodiment of the present invention, the control          the hot sterile air knives 208 of the lid sterilization and heat
    and monitoring devices include:                                     sealing apparatus 162 is correct.
       A. A bottle counter to ensure that a predetermined number           Q. A temperature sensor to ensure that the heat sealing
    of the bottles 12 (e.g., six bottles) on each upper horizontal 35 apparatus 214 is operating at the correct temperature.
    row 24, 28 enter the loading area of the bottle infeed and             R. Proximity sensors to ensure that the bottles 12 are
    sterilization apparatus 60.                                         discharged from the filler.
       B. A proximity sensor to ensure that the first group of             S. A speed sensor to measure the speed of the conveying
    bottles 12 has dropped into the first bottle position in the 40 apparatus 100.
    bottle infeed and sterilization apparatus 60.                          T. A concentration sensor to ensure that the concentration
       Cl. A conductivity sensor to ensure that the measuring           of oxonia is maintained at a predetermined level in the
    cup used by the sterilant application apparatus 36 is full.         sanitizing apparatus 300.
       C2. A conductivity sensor to ensure that the measuring              U. A pressure sensor to ensure that the pressure of the
    cup used by the sterilant application apparatus 36 is emptied 45 oxonia is maintained above a predetermined level in the
    in a predetermined time.                                            sanitizing apparatus 300.
       C3. A pressure sensor to ensure that the pressure of the air        V. A temperature sensor to ensure that the drying tem-
    used by the sterilant application apparatus 36 is within            perature of the drying apparatus 302 is correct. The follow-
    predetermined atomization requirements.                             ing steps are performed during the "Clean In Place" (CIP)
       C4. A temperature sensor to ensure that each heat heating 50 process in the filler apparatus 50;
    element used by the sterilant application apparatus 36 is              23. Conductivity sensor to verify caustic and acid con-
    heated to the correct temperature.                                  centrations.
       D. A proximity sensor (e.g., proximity sensor 71, FIG. 3)           24. Temperature sensor to verify "Clean In Place" solu-
    to ensure that a bottle jam has not occurred within the bottle      tion  temperatures.
                                                                     55
    infeed and sterilization apparatus 60.                                 25. Flow meter to verify "Clean In Place" flow rates.
       E. A temperature sensor to ensure that the temperature of
                                                                           26. Time is monitored to ensure that adequate cleaning
    the heated sterile air entering the bottle infeed and steriliza-
                                                                        time is maintained.
    tion apparatus 60 is correct.
                                                                           The follow steps are performed during sterilization of the
       F. A proximity sensor that to ensure that each conveying 60
                                                                        bottle filler apparatus 50;
    plate 94 is fully loaded with bottles 12.
                                                                           27. Temperature sensors for measuring steam tempera-
       Gl. A conductivity sensor to ensure that the measuring
                                                                        tures.
    cup used by the interior bottle sterilization apparatus 116 is
    full.                                                                  28. Proximity sensors to ensure filler nozzle cleaning/
       G2. A conductivity sensor to ensure that the measuring 65        sterilization  cups are in position.
    cup used by the interior bottle sterilization apparatus 116 is         29. Temperature sensors for air heating and cooling.
    emptied in a predetermined time.                                       30. Flow meter for hydrogen peroxide injection.
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 35 of 39 PageID #:
                                   14704
                                US 6,209,591 Bl
                     21                                  22
       31. Time is monitored to ensure the mm1mum time                       9. The apparatus of claim 6, wherein the measuring device
    periods are met (steam, hydrogen peroxide application and            is a mass flow meter.
    activation/drying).                                                      10. The apparatus of claim 3, wherein the valve activation
       The foregoing description of the present invention has            mechanism includes an air cylinder.
    been presented for purposes of illustration and description. 5           11. The apparatus of claim 3, wherein the sterilization
                                                                         chamber includes a sterilant flowing through the sterilization
    It is not intended to be exhaustive or to limit the invention
                                                                         chamber to provide sterilization and cleaning of the first
    to the precise form disclosed, and many modifications and
                                                                         portion of the valve stem.
    variations are possible in light of the above teaching. Such
                                                                             12. The apparatus of claim 11, wherein the sterilant is
    modifications and variations that may be apparent to a
                                                                      10 steam.
    person skilled in the art are intended to be included within
                                                                             13. The apparatus of claim 11, wherein the sterilant is
    the scope of this invention.
                                                                         hydrogen peroxide.
       I claim:
                                                                             14. The apparatus of claim 3, further including a remov-
       1. Apparatus comprising:
                                                                         able device for blocking off an exit of the valve to allow a
       a valve for controlling a flow of product;
                                                                      15 build-up of steam pressure inside the tank during an initial
       a first sterile region surrounding a region where the             apparatus sterilization.
          product exits the valve;                                           15. The apparatus of claim 3, wherein the container is
       a continuously sterilized second sterile region positioned        filled to a first level with the product exiting from the filling
          proximate said first sterile region whereby said second        nozzle and wherein the container is filled to a second level
          sterile region is continuously sterilized during opera- 20 with product exiting from a second filling nozzle.
          tion;                                                              16. A method comprising the steps of:
       a valve activation mechanism for controlling the opening              controlling a flow of product using a valve;
          or closing of the valve by extending a portion of the              surrounding a region where the product exits the valve
          valve from the continuously sterilized second sterile                 with a sterile region;
          region into the first sterile region and by retracting the 25      providing a continuously sterilized second sterile region
          portion of the valve from the first sterile region back               positioned proximate said first sterile region whereby
          into the continuously sterilized second sterile region.               said second sterile region is continuously sterilized
       2. The apparatus of claim 1, further including:                          during operation; and
       a tank for containing a pressurized supply of the product;            controlling the opening or closing of the valve by extend-
          and                                                         30        ing a portion of the valve from the continuously ster-
       a measuring device connected to the tank for measuring                   ilized second sterile region into the first sterile region
          an amount of the product flowing from the tank to the                 and by retracting the portion of the valve from the first
          valve.                                                                sterile region back into the continuously sterilized
       3. Apparatus comprising:                                                 second sterile region.
                                                                      35     17. The method of claim 16, further including the step of
       a tank for containing a supply of a pressurized product;
                                                                         providing a tank for containing a supply of pressurized
       a measuring device connected to the tank for measuring            product flowing to the valve.
          an amount of the product flowing from the tank to a                18. The method of claim 17, further including the step of
          container;                                                     providing a measuring device for measuring the amount of
       a filling nozzle connected to the measuring device for 40 pressurized product flowing from the tank to the valve.
          directing product flow into the container;                         19. The method of claim 18 further including the steps of:
       a valve located within the filling nozzle for controlling the         exposing the valve, an interior surface of the tank, and an
          flow of product;                                                      interior surface of the measuring device with steam;
       a first sterile region surrounding a region where the                 covering an exit of the valve; and
                                                                      45
          product exits the valve;                                           allowing a build-up of steam pressure inside the tank to
       a valve stem attached to the valve for controlling the                   above a temperature of about 250° F., a steam pressure
          opening or closing of the valve;                                      of about 50 psig, for about 30 minutes.
                                                                            20. The method of claim 16, further including the step of
       a sterilization chamber surrounding a first portion of the
          valve stem; and                                                providing    a second apparatus wherein the container is filled
                                                                      50
                                                                         to a first level with the product exiting from the first
       a valve activation mechanism for controlling the opening          apparatus, and the container is filled to a second level with
          or closing of the valve by extending the first portion of      the product exiting from the second apparatus.
          the valve stem from the sterilization chamber into the            21. The method of claim 20 further including the steps of:
          first sterile region and by retracting the first portion of
                                                                             uncovering the exit of the valve; and
          the valve stem from the first sterile region back into the 55
          sterilization chamber.                                             providing sterile air to reduce the temperature of the
       4. The apparatus of claim 3, wherein the container is a
                                                                                valve, the interior surface of the tank, and the interior
    bottle.                                                                     surface of the measuring device to the temperature of
       5. The apparatus of claim 3, wherein the tank is pressur-                the product.
                                                                            22. A method comprising the steps of:
    ized with sterile air.                                            60
       6. The apparatus of claim 3, further including a level                controlling a flow of product using a valve;
    measuring device for measuring the level of the product in               surrounding a region where the product exits the valve
    the tank.                                                                   with a sterile region;
       7. The apparatus of claim 6, wherein the measuring device             providing a second sterile region positioned proximate
    is a volume flow meter.                                           65        said first sterile region;
       8. The apparatus of claim 7, wherein the volume flow                  controlling the opening or closing of the valve by extend-
    meter is a magnetic flow meter.                                             ing a portion of the valve from the second sterile region
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 36 of 39 PageID #:
                                   14705
                                US 6,209,591 Bl
                     23                                  24
        into the first sterile region and by retracting the portion       24. Apparatus comprising:
        of the valve from the first sterile region back into the          an inline bottle filing apparatus including:
        second sterile region;
                                                                          a valve for controlling a flow of product;
     providing a tank for containing a supply of pressurized
        product flowing to the valve;                                5
                                                                          a first sterile region surrounding a region where the
                                                                             product exits the valve;
     providing a measuring device for measuring the amount
        of pressurized product flowing from the tank to the               a second    sterile region positioned proximate said first
        valve;                                                               sterile region;
     exposing the valve, an interior surface of the tank, and an 10       a valve activation mechanism for controlling the opening
        interior surface of the measuring device with steam;                 or closing of the valve by extending a portion of the
     covering an exit of the valve; and                                      valve  from the second sterile region into the first sterile
                                                                             region and by retracting the portion of the valve from
     allowing a build-up of steam pressure inside the tank to
        above a temperature of about 250° F., a steam pressure               the first sterile region back into the second sterile
        of about 50 psig, for about 30 minutes.                     15
                                                                             region.
     23. A method comprising the steps of:                                25. The apparatus of claim 24, further comprising a sterile
                                                                       tunnel.
     controlling a flow of product using a valve;                         26. Apparatus comprising:
     surrounding a region where the product exits the valve               a valve for controlling a flow of product into a bottle;
        with a sterile region;
                                                                    20    a first sterile region surrounding a region where the
     providing a second sterile region positioned proximate                  product exits the valve;
        said first sterile region;
                                                                          a second sterile region positioned proximate said first
     controlling the opening or closing of the valve by extend-              sterile region;
        ing a portion of the valve from the second sterile region
        into the first sterile region and by retracting the portion 25    a valve  activation mechanism for controlling the opening
        of the valve from the first sterile region back into the             or closing   of the valve by extending a portion of the
        second sterile region;                                               valve from the second sterile region into the first sterile
                                                                             region, such that the valve does not contact the bottle,
     providing a second apparatus wherein the container is                   and by retracting the portion of the valve from the first
        filled to a first level with the product exiting from the            sterile region back into the second sterile region.
        first apparatus, and the container is filled to a second 30       27. The apparatus of claim 26, further comprising a sterile
        level with the product exiting from the second appa-           tunnel.
        ratus;                                                            28. The apparatus of claim 27, wherein the valve mecha-
     uncovering the exit of the valve; and                             nism fills the bottle such that the atmospheric pressure of the
     providing sterile air to reduce the temperature of the            interior of the bottle is the same atmospheric pressure of the
        valve, the interior surface of the tank, and the interior 35 sterile tunnel.
        surface of the measuring device to the temperature of
        the product.                                                                            * * * * *
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 37 of 39 PageID #:
                                     I 1111111111111111 11111 111111111111111 111111111111111 IIIII IIIIII IIII IIII IIII
                                   14706
                                                                                             US006209591Cl

           c12)   EX PARTE REEXAMINATION CERTIFICATE (9958th)
   United States Patent                                                  (10)   Number:           us 6,209,591 Cl
    Taggart                                                              (45)   Certificate Issued:   Nov. 25, 2013

    (54)   APPARATUS AND METHOD FOR                                   (52)   U.S. Cl.
           PROVIDING CONTAINER FILLING IN AN                                 USPC ................................ 141/89; 141/48; 141/129
           ASEPTIC PROCESSING APPARATUS                               (58)   Field of Classification Search
                                                                             USPC .............................................. 141/89, 48, 129
    (75)    Inventor:   Thomas D. Taggart, South Wales, NY                   See application file for complete search history.
                        (US)
                                                                      (56)                     References Cited
    (73)   Assignee: Steuben Foods Incorporated, Jamaica,
                     NY(US)                                           To view the complete listing of prior art documents cited
                                                                      during the proceeding for Reexamination Control Number
   Reexamination Request:
        No. 90/012,533, Sep. 13, 2012                                 90/012,533, please refer to the USPTO's public Patent
                                                                      Application Information Retrieval (PAIR) system under the
   Reexamination Certificate for:                                     Display References tab.
        Patent No.:     6,209,591
        Issued:        Apr. 3, 2001                                   Primary Examiner - Matthew C. Graham
        Appl. No.:      09/376,992
                                                                      (57)                       ABSTRACT
        Filed:         Aug. 18, 1999
                                                                      An apparatus and method for providing container product
                   Related U.S. Application Data                      filling in an aseptic processing apparatus. An apparatus
    (60)    Provisional application No. 60/118,404, filed on Feb.     including a valve mechanism for controlling the opening or
            2, 1999.                                                  closing of a valve including extending a portion of the valve
                                                                      from a second sterile region into a first sterile region, thereby,
    (51)   Int. Cl.                                                   preventing contaminants from being carried into the first ster-
           B65B 1104               (2006.01)                          ile region.


                                                                    258A
                                               190A


                                                  "                          268


                                                                                              424


                                                                                         jJ
                                               272                       266A




                                     422A

                                                          90                 274
                                                         166
                                                                      262A
                                                         260
                                                                             196A



                                                                    194A
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 38 of 39 PageID #:
                                   14707

                                 US 6,209,591 Cl
                   1                                                    2
                EXPARTE                      16. A  method   for aseptically filling a series of bottles
                                           comprising the steps of:
      REEXAMINATION CERTIFICATE              controlling a flow of low-acid food product using a valve;
        ISSUED UNDER 35 U.S.C. 307           surrounding a region where the product exits the valve with
                                                                            a sterile region;
          THE PATENT IS HEREBY AMENDED AS                                providing a continuously sterilized second sterile region
                  INDICATED BELOW.                                          positioned proximate said first sterile region whereby
                                                                            said second sterile region is continuously sterilized dur-
     Matter enclosed in heavy brackets [ ] appeared in the                  ing operation; and
  patent, but has been deleted and is no longer a part of the 10         controlling the opening or closing of the valve by extend-
  patent; matter printed in italics indicates additions made                ing a portion of the valve from the continuously steril-
  to the patent.                                                            ized second sterile region into the first sterile region and
                                                                            by retracting the portion of the valve from the first sterile
  AS A RESULT OF REEXAMINATION, IT HAS BEEN                                 region back into the continuously sterilized second ster-
     DETERMINED THAT:                                               15      ile region; and
                                                                         dispensing the food product at a rate of more than 350
     Claim 23 is cancelled.                                                 bottles per minute in a single production line.
                                                                         22. A method for aseptically filling a series of bottles
     Claims 1, 3, 16, 22, 24 and 26 are determined to be               comprising the steps of:
  patentable as amended.                                            20   controlling a flow of low-acid food product using a valve;
     Claims 2, 4-15, 17-21, 25 and 27-28, dependent on an                surrounding a region where the product exits the valve with
  amended claim, are determined to be patentable.                           a sterile region;
                                                                         providing a second sterile region positioned proximate said
     1. Apparatus/or aseptically filling a series of bottles com-           first sterile region;
  prising:                                                          25   controlling the opening or closing of the valve by extend-
     a valve for controlling a flow of low-acid food product at a           ing a portion of the valve from the second sterile region
        rate sufficient to dispense the food product at a rate of           into the first sterile region and by retracting the portion
        more than 350 bottles per minute in a single production             of  the valve from the first sterile region back into the
                                                                            second sterile region;
        line;
                                                                    30   providing a tank for containing a supply of pressurized
     a first sterile region surrounding a region where the product
                                                                            product flowing to the valve;
        exits the valve;
                                                                         providing a measuring device for measuring the amount of
     a continuously sterilized second sterile region positioned             pressurized product flowing from the tank to the valve;
        proximate said first sterile region whereby said second          exposing the valve, an interior surface of the tank, and an
         sterile region is continuously sterilized during opera- 35         interior surface of the measuring device with steam;
        tion;                                                            covering an exit of the valve; [and]
     a valve activation mechanism for controlling the opening            allowing a build-up of steam pressure inside the tank to
        or closing of the valve by extending a portion of the valve         above a temperature of about 250° F., a steam pressure of
        from the continuously sterilized second sterile region              about 50 psig, for about 30 minutes; and
        into the first sterile region and by retracting the portion 40   dispensing the food product at a rate of more than 350
        of the valve from the first sterile region back into the            bottles per minute in a single production line.
        continuously sterilized second sterile region.                   24. Apparatus comprising:
     3. Apparatus/or aseptically filling a series of bottles com-        an inline bottle filing apparatus for aseptically filling a
  prising:                                                                  series of bottles at a rate of more than 350 bottles per
     a tank for containing a supply of a pressurized low-acid 45            minute in a single production line including[:]
        food product;                                                    a valve for controlling a flow of low-acid food product;
     a measuring device connected to the tank for measuring an           a first sterile region surrounding a region where the product
        amount of the product flowing from the tank to a con-               exits the valve;
        tainer;                                                          a second sterile region positioned proximate said first ster-
     a filling nozzle connected to the measuring device for 50              ile region;
        directing product flow into the container;                       a valve activation mechanism for controlling the opening
     a valve located within the filling nozzle for controlling the          or closing of the valve by extending a portion of the valve
        flow of product and dispensing the food product at a rate           from the second sterile region into the first sterile region
        of more than 350 bottles per minute in a single produc-             and by retracting the portion of the valve from the first
        tion line;                                                  55      sterile region back into the second sterile region.
     a first sterile region surrounding a region where the product       26. Apparatus for aseptically filling a series of bottles
        exits the valve;                                               comprising:
     a valve stem attached to the valve for controlling the open-        a valve for controlling a flow of low-acidfood product into
        ing or closing of the valve;                                        a bottle at a rate of more than 350 bottles per minute in
     a sterilization chamber surrounding a first portion of the 60          a single production line;
        valve stem; and                                                  a first sterile region surrounding a region where the product
     a valve activation mechanism for controlling the opening               exits the valve;
        or closing of the valve by extending the first portion of        a second sterile region positioned proximate said first ster-
        the valve stem from the sterilization chamber into the              ile region;
        first sterile region and by retracting the first portion of 65   a valve activation mechanism for controlling the opening
        the valve stem from the first sterile region back into the          or closing of the valve by extending a portion of the valve
         sterilization chamber.                                             from the second sterile region into the first sterile region,
Case 1:19-cv-02181-CFC-CJB Document 529-3 Filed 08/07/20 Page 39 of 39 PageID #:
                                   14708

                                                     US 6,209,591 Cl
                              3                                        4
     such that the valve does not contact the bottle, and by
     retracting the portion of the valve from the first sterile
     region back into the second sterile region.

                      * * * * *
